EXHIBIT 10.7
Execution Copy
[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
















AMENDED AND RESTATED SERVICES AGREEMENT


between


IHC Health Services, Inc.


and


R1 RCM Inc.











--------------------------------------------------------------------------------






TABLE OF CONTENTS
I.
 
DEFINITIONS
2
 
1.1
Key Terms
2
II.
 
STRUCTURE AND APPROACH
2
 
2.1
Services Agreement
2
 
2.2
References to Contract Documents
3
 
2.3
Transition from Original Services Agreement
3
III.
 
SERVICES AND COVERED IMH FACILITIES AND PROVIDERS
4
 
3.1
Services
4
 
3.2
Commencement Date
4
 
3.3
R1 Responsibility
4
 
3.4
Appointment
4
 
3.5
Competent Performance of Services
5
 
3.6
Service Levels and Other Performance Standards
5
 
3.7
Covered Facilities and Providers
5
 
3.8
New Services
6
IV.
 
TRANSITION OF SERVICES
6
 
4.1
Transition
7
 
4.2
Communication Plan
7
 
4.3
Alignment with Personnel Transition
7
V.
 
ACQUISITIONS AND DIVESTITURES
8
 
5.1
Acquisitions.
8
 
5.2
Divestitures
8
 
5.3
Divestiture to an Affiliate
10
 
5.4
Divestiture of all IMH Facilities and IMH Providers
10
VI.
 
TECHNOLOGY
10
 
6.1
R1 Technology
10
 
6.2
IMH IT Obligations
10
VII.
 
RESOURCE NEEDS AND ASSETS
11
 
7.1
Assets to be made Available to R1
11
 
7.2
Occupation of Intermountain Healthcare Space
11





i

--------------------------------------------------------------------------------





 
7.3
Access to Areas
12
 
7.4
Additional Space
12
 
7.5
Intermountain Healthcare to Supply Data, Information, and Access to Computer
System and Network
12
 
7.6
Third Party Software
12
 
7.7
Vendor Access Program
13
VIII.
 
GOVERNANCE AND RELATIONSHIP MANAGEMENT
13
 
8.1
Joint Review Board and Sponsors
13
 
8.2
Executive Sponsors
13
 
8.3
Operations Oversight Council
13
 
8.4
R1 Site Lead
14
 
8.5
Reliance on Authorized Personnel
14
IX.
 
CONFIDENTIALITY
14
 
9.1
Prior Non-Disclosure Agreements
14
 
9.2
Confidentiality of the Services Agreement
14
 
9.3
Confidentiality.
15
 
9.4
Good Faith and Cooperation
18
X.
 
PERSONNEL TRANSITION AND BACKGROUND CHECKS
18
 
10.1
Personnel Transition
19
 
10.2
Background Checks, Drug Screening and Immunizations of R1 Personnel.
19
XI.
 
CHARGES AND INVOICES
20
 
11.1
Charges for Services
20
 
11.2
Invoicing.
20
 
11.3
Payment of Charges
21
 
11.4
Incidental Expenses
21
 
11.5
Proration
21
 
11.6
Payment Disputes
21
 
11.7
Compliance with Laws
21
XII.
 
R1 CONTRACTORS
22
 
12.1
Use of R1 Contractors
22
 
12.2
New R1 Contractors
22
XIII.
 
R1 FACILITIES AND CENTER OF EXCELLENCE
22
 
13.1
Use of R1 Facilities
22
 
13.2
Outsourcing to Offshore Resources
22
 
13.3
Keeping Security Current
23
 
13.4
Center of Excellence
23







ii

--------------------------------------------------------------------------------






XIV.
 
THIRD PARTY AGREEMENTS
24
 
14.1
In-Scope Agreements Managed by or Assigned to R1
24
 
14.2
Costs of Consents
25
 
14.3
No Obligation to Breach
25
 
14.4
Warranty of No Material Breach of In-Scope Agreements
25
 
14.5
[**]
25
 
14.6
Rights to In-Source or Terminate
25
XV.
 
INTELLECTUAL PROPERTY AND OTHER MATTERS
26
 
15.1
Intellectual Property
26
 
15.2
Incidental IP License
27
 
15.3
Software and Services License
27
 
15.4
Intermountain RCO Data
28
 
15.5
Consent to Use Data Analysis Results
29
 
15.6
R1 Analytics Data
29
 
15.7
Access Credentials
30
 
15.8
Authorization Limitations and Restrictions
30
 
15.9
Malware
30
 
15.10
Protection of Access Credentials
30
 
15.11
Changes to the R1 Technology
31
 
15.12
Suspension or Termination of Access
31
 
15.13
Consent to Monitoring
31
 
15.14
Monitoring by IMH
32
 
15.15
Replacement of R1 Personnel
32
XVI.
 
BUSINESS CONTINUITY
32
 
16.1
Recovery Environment and Continuity of Business
32
 
16.2
Disaster Recovery Plan
33
 
16.3
Source Code and Development Environment
33
 
16.4
Rights under the Bankruptcy Code
33
XVII.
 
DATA PRIVACY AND SECURITY
34
 
17.1
PHI and Data Privacy Policy
34
 
17.2
Business Associate Agreement
34
 
17.3
Malware and Security Agreement
34
 
17.4
Access and Confidentiality Agreement
34
XVIII.
 
COMPLIANCE AND AUDIT MATTERS
34
 
18.1
Compliance with Intermountain Healthcare’s Standards of Conduct
34
 
18.2
Compliance
35
 
18.3
R1 Contractor Compliance
35



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
iii

--------------------------------------------------------------------------------





 
18.4
Compliance Programs
35
 
18.5
Unauthorized Acts
36
 
18.6
Record Retention
37
 
18.7
Privilege Issues
37
 
18.8
Additional Compliance Obligations
38
 
18.9
Compliance Investigations, Notifications and Reports.
38
XIX.
 
AUDITS AND REPORTING
39
 
19.1
Audits and Inspections
39
 
19.2
Reports
40
 
19.3
Inspection of Servers
41
 
19.4
SOC 2 Type II Audits and Reports
41
 
19.5
Pre-Transition Audit
41
XX.
 
DISPUTE RESOLUTION
41
 
20.1
Compliance with Rights of Cure and Dispute Resolution
42
 
20.2
Referral of Dispute to Executive Sponsors
42
 
20.3
Referral of Dispute to the Operations Oversight Council and/or Joint Review
Board
42
 
20.4
Arbitration
42
XXI.
 
INDEMNIFICATION AND LIABILITY
43
 
21.1
Indemnification by R1
43
 
21.2
Indemnification by Intermountain Healthcare
43
 
21.3
Liability Cap
44
 
21.4
Exception for Wrongful Termination
44
 
21.5
[**]
44
 
21.6
Acknowledged Direct Damages
44
XXII.
 
INSURANCE
45
 
22.1
R1 Insurance Requirements
45
 
22.2
IMH Insurance Requirements
46
XXIII.
 
TERM AND TERMINATION
47
 
23.1
Term
47
 
23.2
Terms of Work Orders
47
 
23.3
Termination for Cause.
47
 
23.4
[Intentionally Blank]
48
 
23.5
Termination for Exclusion from Federal Health Programs, Changes in Law, Adverse
Judgments.
48
 
23.6
Termination for Insolvency
51
 
23.7
Return or Destruction of RCO Data
52
 
23.8
Disengagement Services
52





[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
iv

--------------------------------------------------------------------------------






XXIV.
 
GENERAL TERMS OF AGREEMENT
52
 
24.1
Authority
52
 
24.2
Survival
52
 
24.3
Signing Authority
53
 
24.4
No-Hire
53
 
24.5
Disclaimers
53
 
24.6
Record Retention
54
 
24.7
Force Majeure
54
 
24.8
Taxes
54
 
24.9
Assignment
55
 
24.10
Relationship of Parties
55
 
24.11
Notice
55
 
24.12
Severability
55
 
24.13
No Third-Party Beneficiaries
56
 
24.14
Amendment
56
 
24.15
Entire Agreement
56
 
24.16
Governing Law
56
 
24.17
Subcontractors
56
 
24.18
Use of the Intermountain Name.
56
 
24.19
Appropriate Use
57
 
24.20
Counterparts and Execution
57




AMENDED AND RESTATED SERVICES AGREEMENT
This Amended and Restated Services Agreement is entered into effective as of
January 23, 2018 (the “Effective Date”), between IHC Health Services, Inc., a
Utah non-profit corporation, (“IMH” or sometimes referred to as “Intermountain”,
“Intermountain Healthcare” or “Client”) and R1 RCM Inc., a Delaware corporation,
formerly known as Accretive Health, Inc. (“R1” or sometimes referred to as “R1
RCM”). Intermountain Healthcare and R1 are each sometimes referred to herein as
a “Party”, and collectively, the “Parties.”
RECITALS
WHEREAS, IMH and R1 previously entered into an Accretive Health Services
Agreement (together with all schedules, exhibits, annexes, attachments and
amendments thereto, the “Original Services Agreement”) effective October 11,
2011 (“Original Effective Date”);
WHEREAS, IMH desires to procure from R1, and R1 desires to provide to IMH and
the IMH Facilities and IMH Providers, the Services as defined and described
herein;




v

--------------------------------------------------------------------------------





WHEREAS, R1 met with IMH leadership in developing the framework for furthering
the existing revenue cycle relationship between the Parties and during those
meetings, R1 made key commitments to IMH through a series of presentations to
IMH;
WHEREAS, IMH and R1 have engaged in negotiations, discussions and due diligence
that have culminated in the formation of the contractual relationship described
in this Services Agreement; and
WHEREAS, IMH and R1 wish to amend and restate in its entirety the Original
Services Agreement on the terms and conditions set forth herein.
AGREEMENT
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valid consideration, the receipt and sufficiency
of which are hereby acknowledged, and incorporating the recitals above, the
Parties hereby agree as follows:




1

--------------------------------------------------------------------------------






I. DEFINITIONS

1.1    Key Terms. Certain capitalized terms used in this Services Agreement are
defined in Exhibit 1.1 hereto, which is incorporated into this Services
Agreement by this reference.

II. STRUCTURE AND APPROACH

2.1    Services Agreement. The body of this Services Agreement and all exhibits
attached hereto and referenced herein (collectively, this “Services Agreement”)
set forth terms and conditions pursuant to which R1 will render the Services to
IMH. Without limiting the above, this Services Agreement includes each of the
following, all of which are incorporated into this Services Agreement by this
reference:
Exhibit 1.1        Definitions
Exhibit 3.1        Services
Exhibit 3.6        Service Levels
Exhibit 3.7        IMH Facility and Provider List
Exhibit 3.7-A        IMH Facilities
Exhibit 3.7-B        IMH Providers
Exhibit 3.7-C        Facilities Managed, but not Owned, by IMH
Exhibit 3.8-1         Form of Work Order
Exhibit 4.1        Transition of Services
Exhibit 6.1        R1 Technology
Exhibit 7.1        IMH Assets to be Made Available to R1
Exhibit 8.1-A        Joint Review Board Charter
Exhibit 8.2        Executive Sponsors
Exhibit 8.3         Operations Oversight Council Charter
Exhibit 8.5        Authorized Personnel
Exhibit 9.1        Non-Disclosure Agreements
Exhibit 10.1        Transitioned Employee Terms




2

--------------------------------------------------------------------------------





Exhibit 11.1        Charges for Services
Exhibit 11.1-A        Base Fee
Exhibit 11.1-B        Incentive Fee
Exhibit 11.1-C        Payment Terms
Exhibit 13.2        Outsourcing to Off-Shore Resources
Exhibit 13.2-1        Outsourcing to Off-Shore Resources [**]
Exhibit 14.1        Third Party Agreements
Exhibit 16.1        Recovery Environment and Continuity of Business Requirements
Exhibit 17.4        Access and Confidentiality Agreement
Exhibit 18.8        Additional Compliance Obligations
Exhibit 18.9        Elements for [**] Compliance Report
Exhibit 19.2        [**] Reports and Data Sets
Exhibit 23.8        Disengagement Services

2.2    References to Contract Documents. References to any exhibit or section to
this Services Agreement shall include all documents subsidiary to such exhibit
or section (e.g., Section 11.1 includes Exhibit 11.1-A and 11.1-B, and Exhibit
3.8 includes Exhibit 3.8-1, etc.).

2.3    Transition from Original Services Agreement. This Services Agreement
shall become effective and replace the Original Services Agreement as of the
Effective Date, except as follows:
(a)
Services and Charges.

(i)
The Services and Charges set forth in this Services Agreement shall only be
effective as of the Commencement Date as further specified in any Exhibits to
this Services Agreement. Prior to such time (i.e., the period between the
Effective Date and the Commencement Date), the terms of the Original Services
Agreement shall govern with respect to services and charges under the Original
Services Agreement.

(ii)
All determinations of payments due for services rendered under the Original
Services Agreement shall be determined and paid under the payment terms of the
Original Services Agreement in effect when such services were delivered.



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
3

--------------------------------------------------------------------------------





(iii)
All determinations relating to services rendered under the Original Services
Agreement shall be determined under the applicable provisions of the Original
Services Agreement in effect when such services were delivered.

(b)
Employee Transitions. The transition dates for any Transitioned Employees shall
be the applicable Employment Effective Date for each such Transitioned Employee,
as set forth in Exhibit 10.1.

(c)
Third Party Relationships. R1’s responsibility to manage and/or accept
assignment of any In-Scope Agreement will only commence as of the date mutually
agreed to by the Parties and set forth in an Exhibit 14.1 (or a subsequent
amendment to Exhibit 14.1) for such In-Scope Agreement.

(d)
Other. If circumstances giving rise to a contractual claim between the Parties
continues for a period that starts before and ends after the Effective Date,
then the claims under the Original Services Agreement and this Services
Agreement shall be coordinated and allocated between the Original Services
Agreement and this Services Agreement in a reasonable manner based on the date
of the occurrence of such circumstances.


III. SERVICES AND COVERED IMH FACILITIES AND PROVIDERS

3.1    Services. The Parties hereby agree that, in cooperation with
Intermountain Healthcare, R1 will implement the Services for Intermountain
Healthcare to improve Intermountain Healthcare’s net revenue, specifically by
providing the following services as they may be amended, supplemented, enhanced,
modified or replaced in accordance with this Services Agreement (the
“Services”)”: the services, functions, processes, and responsibilities described
or identified in Exhibit 3.1 or elsewhere in this Services Agreement. R1’s
Services will improve net revenue and reduce the cost to collect through focused
attention on operational key performance indicators.

3.2    Commencement Date. R1 shall provide each Service during the period
beginning upon the Commencement Date and ending on the expiration or earlier
termination of the Term, except to the extent that the period of provision of
such Service may be extended for Disengagement Services under Section 23.8 or by
the written agreement of the Parties.

3.3    R1 Responsibility. R1 shall be responsible for the performance of the
Services in accordance with this Services Agreement even if such Services are
actually performed or dependent upon services performed by Affiliates of R1 or
R1 Contractors.

3.4    Appointment. Intermountain Healthcare hereby appoints R1 as the exclusive
provider of the Services for the IMH Facilities and IMH Providers that are
deemed to be in-scope and R1 accepts such appointment and agrees to provide the
Services on the terms and under the conditions stated




4

--------------------------------------------------------------------------------





herein. This exclusive provider appointment is subject to any out-of-scope
agreements retained by IMH and any contrary provisions expressly set forth in
this Services Agreement.

3.5    Competent Performance of Services. R1 covenants that all Services shall
be delivered and performed by R1 (and if applicable, its Affiliates and R1
Contractors) in a professional and workmanlike manner by competent personnel
having appropriate knowledge, experience and skill and in accordance with all
applicable laws, rules and regulations, as more fully set forth in Article
XVIII.
(a)    R1 represents that it is a trusted service provider who can optimize the
revenue cycle of IMH. R1 is committed to building a high performing holistic and
differentiated approach through the Services which includes: (i) bringing a
robust and proven operating model leveraging R1 Technology and operating
practices which provide increased gains (as described in Exhibit 11.1-B),
process standardization, visibility, analytics and accountability; (ii) ability
to efficiently manage acute and physician revenue cycle operations and varying
delivery and payment models; and (iii) alignment with IMH strategic imperatives,
which include: increasing performance at lower cost, focused innovation,
improved integration of clinical and financial processes and job creation as
described in Section 13.4.
(b)     Through the Services and performance of its obligations under this
Agreement, R1 will bring enhanced expertise and capabilities to Salt Lake City
targeting physician practice management, professional billing, and the related
revenue cycle support.

3.6    Service Levels and Other Performance Standards. Beginning on the
Commencement Date, R1 shall perform the Services so as to meet or do better than
the “Service Levels” set forth in Exhibit 3.6 (the “Service Levels”).
(a)
Multiple Service Levels. If more than one Service Level applies to any
particular obligation of R1, R1 shall perform in accordance with all applicable
Service Levels.

(b)
Service Level Defaults. Service Level Defaults shall be addressed by the Parties
as set forth in Exhibit 3.6. If the same Service Level is not met in multiple
Measurement Windows, then there is a corresponding number of Service Level
Defaults for that Service Level. For example, if a Service Level is not met in
one Measurement Window and then is subsequently not met in another Measurement
Window, then there are two Service Level Defaults even though each such default
applies to the same Service Level.


3.7    Covered Facilities and Providers. R1 shall provide the Services to the
IMH facilities listed on Exhibit 3.7-A (each an “IMH Facility” and collectively
the “IMH Facilities”) and the IMH medical group providers listed on Exhibit
3.7-B (each an “IMH Provider” and collectively the “IMH Providers”). IMH may add
facilities and providers to the IMH Facilities and IMH Providers covered under
this Services Agreement by notice to R1, provided, however, that each such
additional facility




5

--------------------------------------------------------------------------------





or provider shall be owned and controlled by IMH unless agreed to by R1 in
writing. For any additional IMH Facility or IMH Provider, the Parties will
prepare an implementation and transition plan which will allow for a reasonable
amount of time for the implementation and transition of Services to and for the
additional IMH Facility or IMH Provider, including reasonable and appropriate
implementation fees for any such new facilities or providers if and as those
fees are agreed to by the Parties in writing, as determined by the Operations
Oversight Council within [**] days following R1’s request for such fees. The
addition of any IMH Facilities and IMH Providers is subject to an adjustment of
Charges pursuant to the terms of Section 11.1 and an adjustment to the Service
Level obligations of each Party set forth in Sections 3.6. This Section 3.7 is
subject to the Acquisition and Divestiture Process set forth in Article V below.
Exhibit 3.7-C will govern Garfield Memorial Hospital, which is managed, but not
owned, by IMH.

3.8    New Services. Without limiting the amendment process set forth in Section
24.14 below, the Parties agree that this Services Agreement may be amended to
add, remove or change Services, as set forth in this Section 3.8 and
substantially the form of Work Order set forth in Exhibit 3.8-A (a “Service
Change”). For purposes of clarity, each such Work Order shall not be effective
unless signed in writing by each Party and shall only take place on the
effective date set forth in such order. The Party proposing a Service Change
will provide the other Party with a written proposal, describing the proposed
change, the anticipated effect that change will have on this Agreement, any
applicable Work Order, Exhibits and/or the Services, and the rationale for such
change. No requested Service Change shall be implemented unless and until both
Parties have signed the applicable Work Order; provided, however, that in case
of any disagreement between the Parties on approving such Service Change, the
same shall be settled through the Joint Review Board, and if necessary the
dispute resolution procedure set forth in Article XX of this Agreement. The
Parties acknowledge that any addition to, removal of, or changes to the Services
may result in additional, decreased or modified fees (except as set forth in the
following sentence) which shall be set forth with specificity in each Work Order
or via an amendment within the Work Order to the fee exhibits attached to this
Services Agreement. R1 has no obligation to perform and IMH has no obligation to
pay for any additional or modified Services absent written agreement by the
Parties with respect thereto.
The Parties further agree that it is their mutual intent for the Services to be
kept, to the extent practicable, current with advances in technology,
methodology and processes and with revenue cycle industry standards and best
practices for IMH’s business. Accordingly, the Parties shall work
collaboratively and in good faith to explore opportunities to improve the
Services for such advances, standards and best practices and implement any
changes which are mutually agreed to. R1 will ensure that the Services keep
current with Applicable Law during the Term. Without limiting the generality of
the foregoing, if any new or changed Applicable Law reasonably requires any
addition to, removal of, or changes to the Services reasonably requested by IMH,
R1 will cooperate with IMH to implement such addition, removal or change

IV. TRANSITION OF SERVICES


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
6

--------------------------------------------------------------------------------






4.1    Transition. As part of the transition to the Services, the Parties will
comply with a transition work plan that is acceptable to both Parties (the
“Transition Work Plan”). The Transition Work Plan is for the transition to the
Services and for the transition of employees to R1, and should not be confused
with any Disengagement Services contemplated under Section 23.8. The Transition
Work Plan will also include, without limitation, a guiding principles document
and a transformation plan. An initial Transition Work Plan is attached hereto as
Exhibit 4.1. The Parties will work together in good faith to add and agree upon
details and clarifications to the Transition Work Plan and to finalize it. The
R1 Executive Sponsor and the Intermountain Healthcare Executive Sponsor will
each have responsibility for managing his or her Party’s personnel and
obligations in implementing a successful transition to the Services in
accordance with the Transition Work Plan. The Transition Work Plan will
anticipate and address employee transition issues, communication issues,
technology transition issues, data and security requirements, third party
consents which are required in connection with the commencement of Services
consistent with the Exhibits to this Services Agreement, and to the extent any
Exhibits are not completed as of the Effective Date the finalization of such
Exhibits will be part of the Transition Work Plan. Each Party shall provide any
data and information necessary for the successful completion of the transition.
If the Transition Work Plan has any gaps or fails to address any transition
service or assistance reasonably needed for a successful transition to the
Services or of the employees, then the Transition Work Plan will be enhanced and
updated to address the gaps or failures as needed for a successful transition.

4.2    Communication Plan. The Parties agree and understand that the appropriate
communication of this transition to the Services is critical to the success of
the initiative outlined in this Services Agreement, and therefore will agree to
a communication plan as part of the Transition Work Plan. Accordingly, the
Parties agree that the specific elements of the communication plan (e.g., the
terms of any press releases, written communications to IMH’s employees, etc., in
each case prior to their release) are Confidential Information of IMH for
purposes of, and in accordance with, the confidentiality obligations of Article
IX. The Parties will coordinate any communications in accordance with the
communications plan in advance of the formal transition announcement and each
Party will provide a copy of any such communications reasonably in advance of
their release for the other Party’s input. Following the formal transition
announcement, if a Party believes it is necessary or reasonably advisable to
deviate from the communications plan, it may do so as long as it follows the
communication plan’s main talking points, is made in good faith, and is subject
to compliance with SEC regulations or other Applicable Law.

4.3    Alignment with Personnel Transition. It is the Parties’ intent that the
initial Transition Services to be provided starting as of the Effective Date be
aligned with the IMH Personnel Transition Process in Section 10.1 below. IMH
will assign certain of its personnel, mutually agreed to by R1, as designated
“change champions” who will assist the Parties with certain tasks designed to
enable a successful transfer of Transitioned Employees. The identity of the
“change champions” and details of such assistance will be mutually determined by
R1 and IMH at least [**] days prior to the Commencement Date. R1 will not
require any change champion to expend more than [**] of his or her working time
on such assistance.


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
7

--------------------------------------------------------------------------------






V. ACQUISITIONS AND DIVESTITURES

5.1    Acquisitions.
(a)
IMH shall promptly notify R1 after IMH or any IMH Affiliate acquires any new
hospital, medical group or other health care provider entity (each a “Potential
Recipient”). There is no obligation to notify R1 until after the acquisition is
publicly announced by IMH, but IMH may provide an earlier notification. After
such notification to R1, then Subsections 5.1(b) and 5.1(c) will apply. If
notification is given prior to the public announcement of the acquisition, then
R1 will keep information about the acquisition strictly confidential until the
information becomes publicly known.

(b)
If IMH, or an IMH Affiliate if applicable, acquires a Potential Recipient that
is performing for itself (or has an Affiliate perform for it) Similar Services,
then promptly after such acquisition is closed and, solely in the case of such
an acquisition, subject to any restrictions imposed as part of the terms of the
acquisition that cannot be cured or removed using commercially reasonable
efforts, IMH, or if applicable an IMH Affiliate, and R1 shall use their
respective commercially reasonable efforts to transition such Similar Services
to R1 and amend this Services Agreement as needed to reflect the change. [**]

(c)
If IMH or such IMH Affiliate acquires a Potential Recipient that is at the time
of the acquisition receiving Similar Services from an unaffiliated third party
under a contract with that third party, then such Potential Recipient may
continue receiving such Similar Services from the third party (or its successor,
if any) until the earlier of (A) the expiration or termination of such contract,
without any termination fee or expenses or other adverse consequences, and (B)
the time, if any, that is mutually agreed upon by IMH and R1. Notwithstanding
the foregoing, R1 may require that such Potential Recipient terminate such
contract with such third party and commence receiving the applicable Services
under the terms of this Services Agreement, provided that there is a
pre-existing right to terminate for convenience under the applicable contract,
and provided further that R1 shall [**] any and all early termination charges
and expenses under the applicable contract and any other reasonable costs and
expenses of the transition as a result of such termination. In the event that
the contract includes any services that are not Similar Services or includes any
license or right that is not the same or substantially the same as any license
or right under this Services Agreement, then any obligation to terminate under
this paragraph will not require any termination of the contract that would
adversely impact the Potential Recipient with respect to any such services that
are not Similar Services or any such license or right. But IMH will attempt to
terminate the services that are Similar Services consistent with the first two
sentences of this paragraph, provided that this does not affect any other
services, license or rights under the contract.


5.2    Divestitures. If IMH or an IMH Affiliate sells or divests (to an
unaffiliated third party) an IMH Facility or IMH Provider that is then-currently
receiving Services, IMH shall provide R1 with


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
8

--------------------------------------------------------------------------------





no less than [**] days’ notice prior to the closing of such sale or divestiture
(or such shorter period as may be required by applicable Law) (the “Required
Divestiture Election Notice Period”). R1 will keep information about the
divestiture strictly confidential until the information becomes publicly known.
(a)
Divestiture Options. That notification (the “Divestiture Election Notice”) shall
set forth such divested or sold IMH Facility’s or IMH Provider’s decision to
proceed under either (i) or (ii) below:

(i)
continue receiving Services from R1 under the terms of this Services Agreement
for up to one (1) year after the closing of such sale or divestiture (the
“Interim Service Period”), after which time it must renegotiate new terms with
R1 in order to continue receiving Services (otherwise its right to receive
Services under this Services Agreement and any Software and Services License
shall expire, subject to its receipt of Disengagement Services, pursuant to
Section 23.8), and further subject to:

(A) Such divested or sold IMH Facility or IMH Provider (or the acquirer thereof)
entering into a written agreement with R1 whereby such IMH Facility or IMH
Provider (or acquirer, as the case may be) agrees to abide (or, in the case of
the acquirer, cause the IMH Facility or IMH Provider to abide) by the terms and
conditions of this Services Agreement applicable to the IMH Facility or IMH
Provider during the Interim Service Period.
(B) During the Interim Service Period, such IMH Facility or IMH Provider (or
acquirer, as the case may be) will be required to pay [**] is not paid and
notice of nonpayment is given and then not cured within [**]of notice, then R1
may terminate Services to the sold or divested IMH Facility or IMH Provider.
(C) IMH will not be liable for any failure by such IMH Facility or IMH Provider
(or acquirer, as the case may be) to abide by those terms and conditions or to
make such payments – i.e., IMH does not guarantee their compliance with this
Services Agreement after the sale or divestiture.
OR
(ii)
terminate the provision of Services by R1 to such IMH Facility or IMH Provider
(or acquirer, as the case may be) as of the date of consummation of the sale or
divestiture, subject to its receipt of Disengagement Services, pursuant to
Section 23.8. IMH shall provide R1 with prompt written notice



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
9

--------------------------------------------------------------------------------





of the consummation of such sale or divestiture of such IMH Facility or IMH
Provider under this clause (ii).
(iii)
However, if IMH does not provide the Divestiture Election Notice within the
Required Election Notice Period, IMH shall be deemed to have elected to proceed
under clause (ii) above.


5.3    Divestiture to an Affiliate . If IMH sells or divests any IMH Facility or
IMH Provider to an Affiliate, (i) IMH shall provide R1 with prompt written
notice of such sale or divestiture, and (ii) such IMH Affiliate shall continue
receiving Services from R1 for such IMH Facility or IMH Provider after the
closing of such sale or divestiture for the remainder of the Term and IMH shall
ensure that the terms and conditions of this Services Agreement continue to
apply thereto.

5.4    Divestiture of all IMH Facilities and IMH Providers. If all of the
then-current IMH Facilities and IMH Providers are sold or divested by
Intermountain to an unaffiliated third party, then this Services Agreement will
terminate unless IMH assigns this Agreement to the acquirer of the IMH
Facilities and IMH Providers in accordance with Section 24.9 below.

VI. TECHNOLOGY

6.1    R1 Technology. In connection with the implementation of its revenue cycle
operating model, and in a collaborative fashion with Intermountain Healthcare,
R1 will deploy its management staff, subject matter experts, “R1 Technology” set
forth in Exhibit 6.1 and operating methodology. R1 will provide IMH with a new
front-end revenue cycle solution by the end of [**]. R1 will ensure that the new
front-end revenue cycle solution does not adversely affect the Service Levels.
For clarification, the definition of R1 Technology does not include any
invention, work of authorship, data, knowledge, information, idea, or
intellectual property of Intermountain Healthcare or any of its Affiliates. R1
may update the R1 Technology listed in Exhibit 6.1 upon written notice to IMH to
reflect the then-current R1 technology and methodology, provided, however, that
such update right is not intended to and shall not be interpreted to permit R1
to unilaterally reduce the Services to be provided by R1 under this Services
Agreement.

6.2    IMH IT Obligations. The Parties acknowledge that IMH has in place various
hardware or software products, or hardware or software configurations, as of the
Effective Date which are used for revenue cycle management as of the Effective
Date (“Existing Systems”). R1 agrees that IMH may change the Existing Systems in
its discretion at any time. IMH will work with R1 and keep R1 informed of any
anticipated changes to Existing Systems to the extent that those changes may
impact the Services. The Parties will work together to reasonably resolve any
impact by such changes on the Services, including planned replacement dates and
schedules and conflicts with a migration event or system change planned by R1.
If any such changes result in a material decrease in functionality, efficiency,
quality or other significant negative effect as compared to Existing Systems or
reasonably would require R1 to take efforts to interface with the new or
modified IMH hardware or software outside of ordinary course upgrades and
configurations, the Parties shall enter into a


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
10

--------------------------------------------------------------------------------





Work Order to compensate R1 for such efforts. IMH shall work together with R1
with respect to such changes in order to ensure the continuity of the Services
during the Term, including consultation with R1 and consideration of any input
from R1 in connection with any such changes on a continuous basis. IMH will use
commercially reasonable efforts to notify R1 at [**] in advance of any material
changes to Existing Systems in writing (which, for the avoidance of doubt, may
be given by email communication and shall not require formal notice under
Section 24.11).

VII. RESOURCE NEEDS AND ASSETS

7.1    Assets to be made Available to R1. For Authorized Space (as defined in
Section 7.2), the Parties will agree on a list of Intermountain Healthcare’s
tangible assets (e.g., office equipment, but not software) to be made available
by Intermountain Healthcare to R1 for use in the delivery of the Services, and
may not be used by R1 for any other purpose. The list will be incorporated into
this Services Agreement as Exhibit 7.1. Intermountain Healthcare will be
responsible for securing all consents, if any, required in order for R1 to
access and use these Intermountain Healthcare tangible assets as may be
reasonably required by R1 in connection with the delivery of the Services,
including for the deployment and utilization of R1 Technology. Intermountain
Healthcare will be responsible for the maintenance, repair and replacement of
these tangible assets, in their normal/customary cycle. R1 acknowledges that
Intermountain Healthcare’s obligations under this Section are limited to
Intermountain Healthcare using its commercially reasonable efforts, and that
Intermountain Healthcare may be unable, or it may be commercially impractical,
to obtain the consents required under this Section. If it is not practicable or
commercially reasonable to obtain a consent, Intermountain Healthcare will not
be liable for any failure to obtain the consent and the corresponding asset may
be withheld from R1.

7.2    Occupation of Intermountain Healthcare Space. Intermountain Healthcare
hereby grants to R1 permission to occupy those areas within Intermountain
Healthcare’s facilities as may be agreed upon by the Parties from time-to-time
(“Authorized Space”). Initially, Authorized Space includes the areas in the IMH
Facilities where R1 personnel need to be located for purposes of the Services.
Authorized Space does not include any area within a facility or location leased
or subleased to R1 or its Affiliate under a formal written lease or sublease.
From time-to-time, Intermountain Healthcare may relocate Authorized Space to
other areas as reasonably designated by it, provided that such other locations
are substantially similar to those locations as have been agreed to by IMH and
R1 previously. To the extent not occupied by R1 as of the Effective Date, the
“move in” times will be on a mutually agreeable and reasonable schedule and will
not interrupt other operations of those facilities. Intermountain Healthcare
agrees to make all existing phone and data access lines in existence on the date
hereof at the Authorized Space (or replacement or substitute lines) available to
R1 personnel at the Authorized Space for their use in delivering the Services
throughout the term of this Services Agreement, at no cost to R1 (those costs
will not be included in the Base Fee calculation). The Authorized Space and such
lines will only be used by R1 to perform Services under this Services Agreement
and are not for any other purpose. Intermountain Healthcare agrees to provide
necessary utilities and maintenance services for these areas in the Authorized
Space at


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
11

--------------------------------------------------------------------------------





no cost to R1 (those costs will not be included in the Base Fee calculation).
Adjustments (including substitutions) of these areas will be made from time to
time at Intermountain Healthcare’s reasonable request. Any areas or lines for
the “Utah Center of Excellence” will be if and as agreed to by the Parties in
writing.

7.3    Access to Areas. During the Term of this Services Agreement,
Intermountain Healthcare shall grant R1 personnel reasonable and mutually agreed
upon access to the Authorized Space referred to in Article VII. Intermountain
Healthcare shall provide all necessary keys and access cards to R1 employees to
assure them of this access. R1 and its personnel shall honor all Intermountain
Healthcare policies, guidelines and requests regarding the use of or access to
these areas or facilities and restrictions regarding access to those portions of
the facilities which are not Authorized Space occupied by R1. Such policies,
requests, guidelines and restrictions may, without limitation, relate to safety,
security, or health, and will be provided to R1. Occupation and use of these
areas by R1 must not interfere with the other operations of the facilities,
including the delivery of healthcare services or the well-being of patients.

7.4    Additional Space. During the Term of this Services Agreement,
Intermountain Healthcare may make available to R1 such additional Authorized
Space as may be reasonably necessary to perform the Services in an efficient,
economical and effective manner. Requests for additional Authorized Space will
be evaluated by the Operations Oversight Council, which will take into account
availability and other considerations, and shall be reviewed by the R1 Site Lead
and the Intermountain Healthcare Executive Sponsor, and shall not subject
Intermountain Healthcare to additional expense (i.e., R1 will cover the
additional expense) and will only be provided if and as mutually agreed by the
Parties in writing.

7.5    Intermountain Healthcare to Supply Data, Information, and Access to
Computer System and Network. Intermountain Healthcare shall be responsible for
supplying R1 with: (a) all data and information of Intermountain Healthcare
reasonably required by R1 to perform the Services and measure the benefit of the
Services in accordance with the terms of this Services Agreement (but this will
not require Intermountain Healthcare to breach any agreement with or obligation
to a third party or to violate any law, regulation or order of a court or
government agency) and (b) all access to IMH’s computer systems and network
reasonably required by R1 to provide the R1 Technology to Intermountain
Healthcare or to perform and measure the Services, but to the extent that such
computer systems are located at, and network access is from, areas other than
Authorized Space, then the responsibility and costs of providing such access
shall be at R1’s expense (and does not require Intermountain Healthcare to
provide or purchase any additional computer systems or equipment), and (c) the
maintenance and support of those computer systems located at the Authorized
Space referred to in (b) that are used to maintain the data and information and
any agreements with third parties regarding the maintenance or support of those
computer systems.

7.6    Third Party Software. Use by R1 personnel of any third party computer
software installed on IMH equipment to be used by R1 must not breach any
agreement with the third party or infringe




12

--------------------------------------------------------------------------------





any third party intellectual property. During the transition period the Parties
will identify the third party software licenses and agreements that are
applicable to use of the software by RI personnel at Authorized Space. The
Parties will cooperate to obtain for R1 such rights as may be needed for use of
the software at Authorized Space. This may be accomplished through assignment of
licenses, agreements, sublicenses, expansion of license scope to cover R1
personnel, and/or any other legitimate means.

7.7    Vendor Access Program. All of R1’s personnel entering any Intermountain
facility must comply with Intermountain’s Supplier Access Program. This program
may require R1’s personnel to check in with Intermountain on each visit to an
Intermountain facility to receive an identification badge for clinical areas;
and as applicable, log onto www.reptrax.com and complete the registration
requirements.

VIII. GOVERNANCE AND RELATIONSHIP MANAGEMENT

8.1    Joint Review Board and Sponsors. In order to assure that the spirit of
cooperation and mutual interest which have led to this Services Agreement
between the Parties continues, the Parties will establish a “Joint Review Board”
that will be charged with responsibility for oversight of this strategic
relationship. The Joint Review Board will include two (2) representatives of
each Party. The Joint Review Board’s activities will be governed by its charter
attached hereto as Exhibit 8.1-A, which sets forth the members of the Joint
Review Board as of the Effective Date, the replacement process for members and
other matters, including voting and decision making authority. In the event of
any conflict between this Agreement and the charter, this Agreement will govern.
[**]. In the event of any other tied vote by the Joint Review Board, the Parties
will use the dispute resolution process described in Article XX, below.



8.2    Executive Sponsors. Each Party shall designate an executive sponsor who
shall be responsible for managing the relationship between the Parties as it
relates to the implementation and execution of this Services Agreement on an
ongoing basis (“Intermountain Healthcare Executive Sponsor” and “R1 Executive
Sponsor”, respectively, each an “Executive Sponsor” and collectively the
“Executive Sponsors”). Each Party’s respective Executive Sponsor as of the
Effective Date is set forth in Exhibit 8.2 which Executive Sponsor may be
replaced by the Party who designated such Executive Sponsor with another
executive with equal or greater responsibility within such Party’s organization,
upon written notice to the other Party at its discretion and which notice shall
be deemed to amend such Party’s Executive Sponsor listed in Exhibit 8.2.

8.3    Operations Oversight Council. In addition to and without limiting the
powers and responsibilities of the Joint Review Board, the Parties hereby
establish an Operations Oversight Council with the authorities and
responsibilities set forth in its charter at Exhibit 8.3. In the event of any
conflict between this Agreement and the charter, this Agreement will govern. In
the event of any tied vote by the Operations Oversight Council, the final
decision will be made by the Joint Review Board.


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
13

--------------------------------------------------------------------------------






8.4    R1 Site Lead. In addition to the R1 Executive Sponsor, R1 shall designate
an individual to be responsible for day-to-day oversight of R1’s
responsibilities under this Services Agreement (the “R1 Site Lead”).

8.5    Reliance on Authorized Personnel. In performing their respective
obligations under this Services Agreement, each Party and its employees and
representatives shall have the right to rely on routine instructions,
authorizations and approvals provided to it by authorized personnel of the other
Party. The authorized personnel of a Party shall be designated by the Party in
writing, and are subject to change from time to time by providing advance
written notice to the other Party. The initial authorized personnel for
Intermountain Healthcare and R1 will be listed in Exhibit 8.5, which may include
listing of personnel by title instead of name. If either Party lists personnel
by title instead of name, it shall provide a list of names associated with such
titles as of the Effective Date and promptly update such list in the event of
any changes during the Term. The authorized personnel of a Party do not have any
authority under this Section to amend this Services Agreement or any other
agreement between the Parties or to enter into any contract on behalf of a
Party. However, if any such personnel have authority independent of this Section
to enter into amendments or contracts on behalf of a Party, then the foregoing
sentence does not negate or limit that authority. In addition to the authorized
personnel identified under this Section 8.5, it is understood that the
administrator, or his or her designee, of any IMH hospital, home health agency,
rehabilitation agency (or any other provider type specified under the Medicare
statute that becomes in-scope under this Agreement) or any other type of health
care supplier (including physician locations) has the legal authority to direct
in writing any action necessary for compliance with Medicare Conditions of
Participation, conditions of coverage, or regulations applicable to the provider
or IMH health care supplier. IMH shall be responsible for any actions taken by
R1 personnel in compliance with such directions that are documented in writing.
Accordingly, R1 personnel (including any sub-contractor personnel) shall comply
with the directions of such administrators or their designees, pending
resolution of any disputes related to such directions under the governance
provisions of Sections 8.1, 8.2 and 8.3, as applicable.



IX. CONFIDENTIALITY

9.1    Prior Non-Disclosure Agreements. The non-disclosure agreements between
the Parties listed in Exhibit 9.1 (each an “NDA”) only apply to information
first disclosed by one Party to the other Party prior to the Effective Date of
this Services Agreement. The Confidential Information first disclosed by one
Party to the other Party on or after the Effective Date will be governed by the
confidentiality provisions of this Services Agreement. Any confidentiality
provisions in any other formal written agreements between the Parties will be
apply to information disclosed under those agreements and not this Services
Agreement.

9.2    Confidentiality of the Services Agreement. The Parties will keep the
details of this Services Agreement confidential. Notwithstanding the foregoing,
the Parties acknowledge and agree that




14

--------------------------------------------------------------------------------





from time to time after the date hereof, it may be necessary or advisable for
one or both of the Parties to disclose the terms and conditions of this Services
Agreement to one or more third parties, including, without limitation, auditors,
legal and tax advisors, accountants, investors, lenders, and acquirers, or when
required by law, government regulation, the rules of any exchange on which the
securities of a Party are listed, traded or qualified for trading, or when
ordered or requested by a court or government agency. As a result, in any such
case, a Party may disclose the terms and conditions of this Services Agreement,
but only as reasonably necessary and, to the extent reasonably possible, only on
a confidential basis, unless such basis is not legally permissible. In addition,
each Party agrees to disclose such terms and conditions only to its personnel
with a need to know or as otherwise required by applicable law or government
regulation or by order of a court or government agency, and to take all
appropriate steps to assure that those personnel understand the importance of
this strict confidentiality and comply therewith. To the extent practicable and
legally permissible, a Party (the “first Party”) will provide prompt notice of
any legally required disclosure to the other Party and use commercially
reasonable efforts to obtain a protective order or otherwise prevent any such
public disclosure or otherwise seek confidential treatment of this Services
Agreement, in which case the first Party shall only disclose this Services
Agreement to the extent that it is advised by its counsel in writing that it is
legally bound to disclose under such legal requirement. Notwithstanding this
Section 9.2, either Party may make general disclosures to others about the
existence of this Services Agreement and the nature of the relationship of the
Parties, which does not otherwise reveal any of the Confidential Information of
the other Party – for example IMH may disclose to others that it is receiving
the Services from R1 and may describe those Services.

9.3    Confidentiality.
(a)
Confidential Information. In connection with this Services Agreement (or any of
the other agreements identified in Section 24.15, other than the NDA) or its
performance, one Party (the “Receiving Party”) may learn, discover or have
disclosed to it information from or about the other Party (the “Disclosing
Party”) or its business, finances, plans, operations, software, computer
systems, data, or networks. All information identified by the Disclosing Party
as proprietary or confidential, or that is of a nature that it should reasonably
be considered as proprietary or confidential (including, without limitation,
Intellectual Property of a confidential nature such as a trade secret), shall be
“Confidential Information” and shall not be disclosed by the Receiving Party to
any third party without the express written consent of the Disclosing Party.
Confidential Information does not include (1) anything that is publicly known or
generally known in the industry or profession of either Party, or (2) anything
that is known to the Receiving Party prior to the time of first disclosure
thereof by the Disclosing Party to the Receiving Party, as shown by the
Receiving Party’s records or other credible evidence. Confidential Information
will cease to include (3) anything that becomes publicly known or generally
known in the industry or profession of either Party through no fault of the
receiving Party or its personnel, (4) anything that is lawfully disclosed by a
third party (who did not receive the





15

--------------------------------------------------------------------------------






information directly or indirectly from the Disclosing Party) to the Receiving
Party on a non-confidential basis, or (5) anything lawfully created by or for
the Receiving Party without reference to or use of any of the Disclosing Party’s
Confidential Information. The requirements for consent in the second sentence of
this Subsection (a) and for authorization in the first sentence of Subsection
9.3(b) do not apply to a disclosure by R1 of Intermountain Healthcare’s
Confidential Information to an R1 Contractor as needed for the performance of
Services, provided that R1 and the R1 Contractor comply with Section 18.3 and
Section 24.17.
(b)
Protection of Confidential Information. Each Party agrees that it will: (i)
treat as confidential all Confidential Information of the other Party, and (ii)
not disclose or use the other Party’s Confidential Information except as
expressly set forth herein or otherwise authorized by the Disclosing Party in
writing. These restrictions do not apply to any disclosure required by
applicable law or government regulation or by an order of a court or government
agency; provided, however, that the Disclosing Party is provided with reasonable
advance notice of such disclosure and thereafter the Receiving Party cooperates
with any reasonable request of the Disclosing Party (at the Disclosing Party’s
expense) to obtain a protective order or to otherwise protect the Confidential
Information (unless the Receiving Party is prohibited by law or by order of a
court or government agency from giving such notice to the Disclosing Party).

(c)
Injunctive Relief. Failure on the part of Receiving Party to abide by this
Section 9.3 will cause the Disclosing Party irreparable harm for which damages,
although available, will not be an adequate remedy at law. Accordingly, the
Disclosing Party has the right to seek preliminary and permanent injunctions to
prevent any threatened or actual violations of this Section 9.3 in addition to
all other available and applicable remedies.

(d)
Consultants. Intermountain Healthcare may disclose R1’s Confidential Information
to Intermountain Healthcare’s consultants, vendors, service providers,
licensors, and other contractors (“Consultants”) as reasonably needed or useful
in connection with any services or solutions that any Consultants provide to
Intermountain Healthcare. However, in each such case, the following will apply:

(i)
the disclosure of R1’s Confidential Information will be limited to that which is
reasonably needed or useful for the services or solution to be provided by the
Consultant to Intermountain Healthcare;

(ii)
the Consultant must agree in writing to keep the Confidential Information
confidential and to not use the Confidential Information for any purpose other
than services or solutions for Intermountain Healthcare (and if the Consultant
is a competitor of R1 as described in subsection (d)(iv) below, then





16

--------------------------------------------------------------------------------






Intermountain Healthcare will (x) promptly notify R1 of any such disclosure of
Confidential Information to such Consultant, and (y) use commercially reasonable
efforts to make R1 a third party beneficiary in such written agreement with
respect to the Consultant’s obligations described at the beginning of this
sentence);
(iii)
if a Consultant breaches the obligations described above, Intermountain
Healthcare will enforce those obligations against the Consultant and will
cooperate with the reasonable requests of R1 in enforcing those obligations
against the Consultant;

(iv)
Intermountain Healthcare shall not provide to any Consultant known by
Intermountain Healthcare (at the time the materials are disclosed) to be a
competitor of R1 with respect to the Services, any access (either directly or
indirectly, such as providing such information to allow for replication) to
Restricted Materials. The term “Restricted Materials” means R1’s software,
source code, screen shots generated by that software, tool configuration
documents, reports generated by that software, the specific analytics embodied
in that software, user documentation for that software, and binders containing
the proprietary Standard Operating Procedures (i.e., “SOPs”) of R1 for revenue
cycle operations, in each case as provided by R1 to Intermountain Healthcare. R1
will keep Intermountain Healthcare informed of the names of these competitors to
which this Subsection (d)(iv) applies; and

(v)
It is agreed that [**] do not apply to [**].

(e)
Incidental and Permitted Disclosures. Nothing herein prohibits (and Section
9.3(d)) does not apply to) any use by Intermountain Healthcare or its Affiliates
of any technology or R1’s Confidential Information as licensed or permitted by
this Services Agreement or any incidental disclosure that reasonably occurs in
connection with such licensed or permitted use or in the ordinary course of
business (with the understanding that this sentence does not extend the duration
or term of any license granted under this Services Agreement). By way of
non-limiting example, screen displays generated by licensed software may be
visible to patients and visitors to Intermountain Healthcare’s hospitals and
clinics, and reports and other output generated by licensed software may be
given to others as necessary or required in the ordinary course of business.
Intermountain Healthcare makes limited disclosures of its operations, methods
and practices to others and such limited disclosures may include incidental
disclosures or disclosures of a general (i.e., not detailed nature) relating to
R1’s Confidential Information, and therefore are permitted. Disclosures of R1’s
Confidential Information to auditors, accountants and professional advisors



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
17

--------------------------------------------------------------------------------





may be made by Intermountain Healthcare for legitimate purposes as needed in
accordance with Section 19.1 (“Audits and Inspections”).
(f)
Patient Safety Information. Notwithstanding anything in this Services Agreement
or any other agreement of the Parties to the contrary, Intermountain Healthcare
is under no obligation to suppress or refrain from disclosing or publishing any
Patient Safety Information. “Patient Safety Information” means information that
in the reasonable judgment of Intermountain Healthcare should or must be
disclosed to others for the safety or wellbeing of the public or of any present
or future patients of Intermountain Healthcare or any other health care
providers or for any other ethical reasons.

(g)
Other Agreements. Nothing in this Section or elsewhere in this Services
Agreement negates, limits or affects the BAA (as defined in Section 17.2), the
Malware and Security Agreement (as defined in Section 17.3) or the Access and
Confidentiality Agreement (as defined in Section 17.4), or excuses any breach of
any of these agreements.

(h)    Return or Destruction of Confidential Information. Upon the later to
occur of expiration or termination of this Services Agreement or any
Disengagement Services, for any reason whatsoever, each Receiving Party shall
ensure that it, its Affiliates and their respective authorized representatives
shall, to the extent reasonably practicable, return to the Disclosing Party or
destroy, upon request, all Confidential Information of the Disclosing Party that
is in written or electronic form (including destroying all Confidential
Information from any computer, server or other device containing such
Confidential Information) and confirming the same in writing within [**] days of
the notice described below, other than Confidential Information archived in the
ordinary course of business on electronic storage systems or media, or retained
pursuant to a bona fide document retention policy, or as required by Applicable
Law, which retained Confidential Information shall continue to be Confidential
Information and subject to the other terms hereof. The Disclosing Party shall
use reasonable efforts to identify with a reasonable level of specificity its
Confidential Information that is subject to this obligation of return or
destruction in its request to assist the Receiving Party with such obligation.
This Subsection will not come into effect until the Disclosing Party gives
notice after this Services Agreement expires or otherwise terminates that the
Disclosing Party expects the Receiving Party to comply. This Section is subject
to Section 15.2.



9.4    Good Faith and Cooperation. The Parties agree to cooperate in good faith
regarding the fulfillment of their respective responsibilities under this
Services Agreement recognizing that their mutual cooperation and good faith are
essential to the success of their relationship and the achievement of the
business objectives that are basis of this Services Agreement.

X. PERSONNEL TRANSITION AND BACKGROUND CHECKS


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
18

--------------------------------------------------------------------------------






10.1    Personnel Transition. Terms (including Commencement Date) applicable to
Transitioned Employees are set forth in Exhibit 10.1, including various
Employment Effective Dates.

10.2    Background Checks, Drug Screening and Immunizations of R1 Personnel.
In addition to the Vendor Access Program of Section 7.7, R1 agrees to the
following:
R1 will ensure that any of its personnel (employees and subcontractors) working
in an Intermountain Healthcare facility will have:
(a)
Submitted to and successfully passed a standard SAM 5 drug screen;

(b)
Passed a criminal background check and is not listed on the sex offender website
(http://www.nsopw.gov/Core/Portal.aspx?AspxAutoDetectCookieSupport=1) or any
successor website thereto;

(c)
Obtained appropriate immunizations as described below; and

(d)
Completed all necessary training on Intermountain Healthcare policies and
procedures (such training to be decided upon by the Parties as part of the
transition to the Services).

R1 will ensure that any of its personnel (employees and subcontractors) working
in an Intermountain Healthcare facility:
(i)
Is immune to measles, mumps and rubella, as demonstrated either by:

(1)    Showing proof that they have had two (2) Measles-Mumps-Rubella (MMR)
immunizations; or
(2)    Submit to Intermountain Healthcare testing (positive antibody titer) to
show Intermountain Healthcare they are immune.
(ii)
Has been screened for tuberculosis. Initial testing should be a two step
tuberculin skin test (intradermal PPD) or a one-time BAMT (blood test). R1 will
ensure that any R1 personnel who is PPD+ has had an adequate work-up for
tuberculosis and is currently not communicable. (Chest x-ray report, physician
or health department written note).

(iii)
Has completed a three (3) dose series of Hepatitis B vaccine if working directly
with patients or body fluid specimens. Has provided documentation of Hepatitis B
surface antibody results although routine Anti-HBs testing is not recommended if
titer was not obtained 1 - 2 months after original vaccine series.





19

--------------------------------------------------------------------------------





(iv)
Is immune to Varicella (Chickenpox). R1 will ensure that such immunity has been
demonstrated by R1 personnel providing verification of one of the following:

(1)    Having had the disease (parent or R1 personnel may confirm history of the
disease);
(2)    Documentation of 2 doses of Varicella vaccine given at least 28 days
apart; or
(3)    Positive titer.
(v)
Has been immunized with one dose of Tdap.

(vi)
Has been immunized with the current, annual influenza vaccine on a yearly basis.

R1 agrees to provide documentation and attestation of compliance with this
Section 10.2 for each R1 personnel promptly upon request by Intermountain
Healthcare and at least [**].
These requirements and this Section 10.2 may be revised as mandated by the CDC
or, in the case of revisions by Intermountain Healthcare, upon reasonable
written notice to R1. Such revised requirements and Section shall become binding
upon and adhered to by the Parties on and after the effective date as designated
by the CDC or, in the case of an effective date designated by Intermountain
Healthcare, upon reasonable written notice to R1.
Nothing herein requires IMH to provide any vaccinations or immunizations or
other healthcare services.

XI. CHARGES AND INVOICES

11.1    Charges for Services. The Charges for the Services are set forth in
Exhibit 11.1 and include base and incentive fee components.

11.2    Invoicing.
(a)
Invoicing Terms. Invoicing terms for Charges are set forth in Exhibit 11.1.

(b)
Credits. To the extent a credit may be due to IMH pursuant to this Services
Agreement, R1 shall provide IMH with an appropriate credit against amounts then
due and owing; if no further payments are due to R1, R1 shall pay such amounts
to IMH within [**] days of the credit becoming due and payable.

(c)
Currency. Unless otherwise specified in Exhibit 11.1, Charges for all Services
shall be invoiced and paid in United States Dollars.



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
20

--------------------------------------------------------------------------------






11.3    Payment of Charges. In consideration of R1’s performance of the
Services, IMH shall pay R1 the applicable Charges. R1 acknowledges and agrees
that there are no separate or additional costs, expenses, charges, fees or other
amounts to be paid to R1 for such Services. R1 shall continually seek to
identify methods of reducing such Charges and will notify IMH of such methods
and the estimated potential savings associated with each such method.

11.4    Incidental Expenses. R1 acknowledges that, except as expressly provided
otherwise in this Services Agreement, expenses that R1 incurs in performing the
Services (including management, travel and lodging, document reproduction and
shipping, and long-distance telephone) are included in the Charges and are not
separately reimbursable by IMH unless IMH subsequently agrees in writing in
advance to reimburse R1 for such expenses.

11.5    Proration. Charges under this Services Agreement shall be prorated for
any partial year during the Term as more specifically set forth in Exhibit 11.1.

11.6    Payment Disputes. In the event of a good faith dispute between the
Parties regarding any fees or other payments payable by one Party (the “Paying
Party”) to the other Party (the “Other Party”) under this Services Agreement
(including any of its Exhibits), the Paying Party shall notify the Other Party
of the dispute promptly in writing and any payment dispute shall be reviewed by
the R1 Executive Sponsor and the Intermountain Healthcare Executive Sponsor who
shall work, in good faith, to resolve the issue promptly. If such payment
dispute has not been resolved within [**] days of referral to the R1 Executive
Sponsor and the Intermountain Healthcare Executive Sponsor, the Parties shall
refer the dispute to the Joint Review Board for resolution in accordance with
Section 20.3.


(a)
The Paying Party shall not withhold any undisputed amounts of the fees or other
payments. Any fees or payments that are disputed, but made, by the Paying Party
(e.g., on a disputed invoice) shall be deemed to be made under protest with a
reservation of rights by the Paying Party and without prejudice to its position,
claims or defenses.

(b)
Each Party agrees to continue performing its obligations under this Services
Agreement while any dispute is being resolved unless and until such obligations
are terminated by the termination or expiration of this Services Agreement plus
any extension attributable to Disengagement Services under Section 23.8.


11.7    Compliance with Laws. In the event that IMH’s legal counsel, upon
consultation with R1’s legal counsel, reasonably determines that the methods for
determining the Charges payable to R1 by IMH may violate any Healthcare Law or
any other Applicable Law, the Parties shall, in good faith, determine an
alternative method for determining such Charges that preserves the same economic
benefits to R1 and IMH without such violation.


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
21

--------------------------------------------------------------------------------






XII. R1 CONTRACTORS

12.1    Use of R1 Contractors. R1 may engage R1 Contractors (as subcontractors)
to perform all or any portion of R1’s duties under this Services Agreement,
provided that: (a) each R1 Contractor agrees in writing to be bound by
confidentiality obligations at least as protective as the terms in this Services
Agreement regarding confidentiality, (b) R1 remains responsible and liable for
the performance, negligence, misconduct and breach of or by such R1 Contractor,
(c) R1 remains responsible for ensuring that obligations with respect to the
standards of Services set forth in this Services Agreement are satisfied with
respect to any Services provided by such R1 Contractor and (d) R1 shall require
each R1 Contractor to comply with all applicable terms of this Services
Agreement, including but not limited to audit, privacy and data security and
compliance provisions.

12.2    New R1 Contractors. Any new R1 Contractors (i.e., those who have not
been used by R1 in connection with the services under the Original Services
Agreement prior to the Effective Date), shall be selected by R1, subject to
prior consultation within the Operations Oversight Council. The Operations
Oversight Council may provide input into the selection of New R1 Contractors and
shall not have authority to waive privacy, data security and compliance
requirements for any proposed New R1 Contractor that does not meet all such
requirements, but IMH may grant such waiver pursuant to IMH’s policies,
procedures and privacy, security and compliance practices. Any such waiver must
be agreed to by the Parties in writing.

XIII. R1 FACILITIES AND CENTER OF EXCELLENCE

13.1    Use of R1 Facilities. For purposes of clarity, R1 may utilize any of its
or its Affiliates facilities located within the continental United States to
provide the Services. As used herein, the term “offshore” means outside of the
continental United States. Without limiting any other provisions of this Article
XIII, in the event that R1 determines to change any of its facilities used to
provide the Services it will provide IMH with written notice of such change
within [**] days of the change. Subject only to Section 13.2, all Services and
all “at rest” storage of Intermountain RCO Data by R1 must be within the
continental United States.

13.2    Outsourcing to Offshore Resources [**]. R1 may utilize its or its
Affiliates’ personnel located in India and listed in Exhibit 13.2 to provide any
of the Services identified in Exhibit 13.2, or components thereof, provided that
no Intermountain RCO Data is “transferred” to India, and further provided that
[**]. For clarification, Intermountain RCO Data displayed, accessed, modified or
processed through remote desktop virtualization methods or other secure remote
systems access where the remote user’s access to Intermountain RCO Data prevents
and does not include printing, copying or saving Intermountain RCO Data to
offshore data storage devices in the performance of Services will not constitute
a “transfer” of such data. Access to Intermountain RCO Data by R1’s or its
Affiliates’ personnel in India will otherwise be provided using remote desktop
virtualization or other secure remote systems access methods that provide the
ability to read, write and otherwise process such data, but not print, copy, or
save such data offshore. R1 and its Affiliates and its and their personnel
located in India will comply with any applicable U.S. laws or regulations that
would


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
22

--------------------------------------------------------------------------------





apply if the Intermountain RCO Data and the personnel were located in the United
States. R1 may, at its sole discretion, but with [**], move any Services within
the approved outsourcing locations set forth in Exhibit 13.2. Any other
provision of the Services from, or transmission of Intermountain RCO Data to,
any facility outside of the continental United States not listed in Exhibit 13.2
[**].

13.3    Keeping Security Current. The technology, practices and means used by R1
to protect Intermountain RCO Data and Intermountain’s use of the Services will
be kept current by R1 with then-current industry standards and best practices,
as defined and agreed upon by both Parties, and with IMH’s reasonable policies,
procedures and guidelines. R1 will also keep IMH informed with respect to such
technology, practices and means.

13.4    Center of Excellence. R1 agrees to the following in connection with the
establishment of a center of excellence for revenue cycle management (the
“Center of Excellence”):
(a)
R1 commits to establish the Center of Excellence in Utah;

(b)
R1 will select a location for the Center of Excellence accounting for the
following factors (x) a centralized location to accommodate IMH transitioned
employees, (y) a location with a sustainable pool of new employees for future
growth, and (z) space with capacity for R1 investments in a new, modern and
functional workspace;

(c)
Over the course of the Term, R1 intends to grow the number of R1 employees
located in Utah by [**]; and

(d)
R1 direct hires involved in the provision of the Services will be required to
attend on-site IMH orientation to learn about the history, mission, vision and
values of IMH.

(e)
The COE will anchor and expand value added capabilities, driving differentiation
that includes:



i.             Best practice production operations in areas like financial
clearance, financial counseling, coding, transcription, billing and follow-up,
backstopped by operations in India; 


ii.            Establishing a performance analytics presence in Salt Lake City
that includes the development of enhanced analytic reporting, advancing
visualizations and data platforms, improved talent and robotics development, as
well as real-time integration of analytics into operating processes.; 


iii.           Creating a development lab focused on the front-end of the
future, integrated physician revenue cycle management, process automation, and
by bringing key technology operations to Salt Lake City; and




[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
23

--------------------------------------------------------------------------------





iv.           Developing a revenue cycle institute in partnership with a
reputable third party vendor [**] that will be known as a top revenue cycle
management learning and development center.  This will be a forum for educating
revenue cycle leaders of the future focused on continuous learning, and
instruction on technologies and revenue cycle methods.”



XIV. THIRD PARTY AGREEMENTS

14.1    In-Scope Agreements Managed by or Assigned to R1. R1 and IMH desire to
make the revenue cycle operations more efficient and cost effective for IMH. As
such, at least [**] days prior to the Commencement Date, IMH shall prepare and
deliver to R1 for its review a list of all third party agreements to which IMH
or its Affiliate is a party and pursuant to which Similar Services are provided
to IMH or its Affiliate (the “Similar Services List”). Within [**] days after
R1’s receipt of the Similar Services List, R1 and IMH shall agree on which third
party agreements from the Similar Services List will be added to a schedule to
this Services Agreement of agreements that will be managed by or assigned to R1
(each an “In-Scope Agreement” and collectively the “In-Scope Agreements”). That
schedule of In-Scope Agreements” will be added to this Services Agreement as
part of Exhibit 14.1. In deciding on which agreements shall become In-Scope
Agreements, the Parties will consider, without limitation, the following: (a)
contractual or other legal reasons that may prevent the agreement from being
made an In-Scope Agreement, (b) agreements that include a third party to the
agreement, in addition to IMH and the primary provider of the Similar Services,
(c) agreements that include services that are not Similar Services, (d)
agreements with service providers where R1 also has an agreement with the same
service provider, and (e) IMH or its Affiliate has an ownership interest in the
third party. If there is any disagreement as to whether or not an agreement
should be added to the schedule or made an In-Scope Agreement, the final
decision will be made by the Joint Review Board. To the extent that any such
third party agreement that includes Similar Services is not made an In-Scope
Agreement, then IMH or its Affiliate may continue that third party agreement and
Similar Services under it notwithstanding any other provision of this Agreement
to the contrary, including Section 3.4 and the costs and expenses of such vendor
will not be included in the Base Fee under Exhibit 11.1-A. However, IMH will
provide notice to R1 if and when the Similar Services under such third party
agreement may be replaced by Services under this Agreement and the Parties will
cooperate in good faith to add those Similar Services as Services to this
Agreement after they can be replaced. The schedule will be based on the template
attached to this Services Agreement. Such Exhibit shall additionally identify
whether R1 will manage the Similar Services under the In-Scope Agreement or if
the In-Scope Agreement will be assigned to R1 (i.e., rights and obligations
under the In-scope Agreement will be assigned to and assumed by R1) and whether
IMH shall retain any responsibility for such In-Scope Agreement. Exhibit 14.1
will further set forth which Party bears financial and operational
responsibility for each In-Scope Agreement, [**]. To the extent that R1 assumes
obligations under, or an assignment or management of, an In-Scope Agreement, R1
will indemnify IMH against any


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
24

--------------------------------------------------------------------------------





breach of the In-Scope Agreement except for any obligations retained by IMH
pursuant to Exhibit 14.1. For clarification and certainty, no agreement with
Cerner will be an In-Scope Agreement.

14.2    Costs of Consents. In the event that the assignment and assumption of
rights and obligations (which may be referred to as an assignment of the
agreement) or transfer of management of any In-Scope Agreement to R1 results in
any fees, expenses or other costs charged by the third party service provider,
such fees, expenses and costs shall be [**].

14.3    No Obligation to Breach; Impediments. Nothing herein will require that
R1 will manage, or be assigned rights under, an In-Scope Agreement if that would
constitute a breach of such agreement, unless IMH obtains any required consent
from the applicable third party vendor. To the extent that any such consent is
not obtained, IMH or its Affiliate may continue to receive the Similar Services
from the third party service provider. The Parties acknowledge that it may not
be practical to try to anticipate and identify every possible legal or
logistical impediment to the provision of Services hereunder. Accordingly, each
Party will promptly notify the other Party if it reasonably determines that
there is any such impediment to the provision of any Services, and the Parties
shall each use commercially reasonable efforts to overcome such impediments so
that the Services may be provided otherwise in accordance with the terms of this
Services Agreement.

14.4    Warranty of No Material Breach of In-Scope Agreements. Intermountain
Healthcare warrants that as of the date that the In-Scope Agreement is either
assigned to R1 or R1 assumes management of the In-Scope Agreement that it is not
in material breach of the In-Scope Agreements and that any breaches by IMH prior
to such date have been fully resolved without any pending or current
liabilities.

14.5    [**].

14.6    Rights to In-Source or Terminate.
(a)
If an In-Scope Agreement is managed by or assigned to R1, then R1 may, subject
to providing IMH with at [**] days’ written notice of its intent to terminate
such agreement, terminate such agreement and make the Similar Services part of
the Services under this Agreement. If during such [**] notice period, IMH has
any concerns regarding such action, IMH may raise such concerns with the
Operations Oversight Council for discussion and R1 shall consider and attempt to
address IMH’s concerns in good faith; notwithstanding the foregoing, the final
decision to terminate an In-Scope Agreement that is assigned to or managed by R1
and to then make the applicable Similar Services part of the Services under this
Agreement shall rest with R1 provided that the termination does not adversely
affect IMH in any material manner and that termination is not a breach of the
In-Scope Agreement.

(b)
Without limiting R1’s rights in Subsection (a) above, IMH agrees, promptly upon
written request by R1, to provide R1 with a written analysis of the termination
fees,



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
25

--------------------------------------------------------------------------------





if any, for the applicable In-Scope Agreement to be terminated, together with a
copy of such contract and such other information reasonably required by R1 to
verify such termination fees and the ability to terminate, subject to any
confidentiality obligations under the In-Scope Agreement. Subject to IMH’s
provision of such analysis and information, R1 shall be responsible for
reimbursing IMH for any termination fees for the applicable In-Scope Agreement
if R1 elects to terminate such agreement in accordance with the process in
Subsection (a) above.

XV. INTELLECTUAL PROPERTY AND OTHER MATTERS

15.1    Intellectual Property. R1 or, as applicable, its agents, subcontractors,
R1 Contractors (and their respective agents and partners) and its delivery
partners, shall have and retain all right, title and interest, including
ownership of their respective copyrights, patents, trade secrets and other
intellectual property rights, in and to methods, processes, techniques,
strategies, materials, images, prototypes, software, source and object code and
related materials that are owned or developed by R1 (the “R1 Intellectual
Property”) and/or its agents, subcontractors, R1 Contractors (and their
respective agents and partners) or any delivery partners during the Term of this
Services Agreement, including any modifications to, or derivative works or
enhancements of, materials owned or licensed by R1, and any tools, utilities,
prototypes, models, processes, methodologies and other such materials that are
developed, enhanced or improved during the Term of this Services Agreement by R1
and/or any of its agents, subcontractors, R1 Contractors (and their respective
agents and partners) or any delivery partners, which relate to the performance
of the Services, or any modification of the Services to be provided under this
Services Agreement. Intermountain Healthcare acknowledges that it has been
informed by R1 that all of the foregoing is R1 Intellectual Property or, as
applicable, that of its agents, subcontractors, R1 Contractors (and their
respective agents and partners) and its delivery partners, and Intermountain
Healthcare agrees that no work of authorship developed or delivered by R1 or any
of its agents, subcontractors, R1 Contractors (and their respective agents and
partners) or its delivery partners is or will be a “work made for hire” as
defined by U.S. copyright law, and that Intermountain Healthcare has no
ownership of or exclusive rights to the R1 Intellectual Property owned and/or
developed by R1 and/or its agents, subcontractors, R1 Contractors (and their
respective agents and partners) or delivery partners except that Intermountain
Healthcare will have the non-exclusive rights set forth in this Services
Agreement with the understanding that neither this Services Agreement, including
any of its Exhibits, nor any other agreement between the Parties grants to
Intermountain Healthcare any exclusivity with respect to such R1 Intellectual
Property. Conversely, R1 acknowledges that it has no right, title or interest in
or to any copyrights, patents, trade secrets and other intellectual property
rights, in and to methods, processes, techniques, strategies, materials, images,
prototypes, software, source and object code and related materials of
Intermountain Healthcare or any of its Affiliates (the “Intermountain Healthcare
Intellectual Property”). Nothing in this Services Agreement, including any of
its Exhibits, or in any other agreement between the Parties assigns, conveys or
licenses to R1 or any other person or entity any Intermountain Healthcare
Intellectual Property of Intermountain Healthcare or any of its Affiliates,




26

--------------------------------------------------------------------------------





or grants any exclusivity to R1 or any other person or entity, except that R1
will have the non-exclusive rights expressly set forth in this Services
Agreement.
Each Party will protect the other Party’s Intellectual Property with the same
care and diligence as it would use to protect its own Intellectual Property, but
in no event will such care and diligence be less than commercially reasonable
care and diligence. Consistent with each Party’s obligations in Section 9.3,
each Party will take all necessary and appropriate steps to safeguard the
other’s Intellectual Property against infringement by employees, former
employees, vendors, affiliates and others to whom the Party has directly, or
indirectly, made the other Party’s Intellectual Property available.

15.2    Incidental IP License. R1 hereby acknowledges and agrees that
Intermountain Healthcare shall have the right to use, and R1 hereby grants to
Intermountain Healthcare an irrevocable, non-exclusive, world-wide license to
use, the R1 Incidental IP (as defined immediately below) during the Term of this
Services Agreement and thereafter, [**] in connection with, and in the ordinary
course of, Intermountain Healthcare’s business (such right and license are
referred to as the “Incidental IP License”). This Incidental IP License is
personal to Intermountain Healthcare and may not be assigned, transferred,
sublicensed or otherwise conveyed to any person or entity, except as part of an
assignment of this Services Agreement that is permitted by Section 24.9. “R1
Incidental IP” means any methods, processes, techniques, strategies, ideas,
recommendations, and other know-how which are learned by or disclosed to
Intermountain Healthcare or its employees as a result of R1’s delivery of
Services under this Services Agreement and which subsequently become part of
Intermountain Healthcare’s general knowledge or operations. This Incidental IP
License does not include any software. This Incidental IP License is [**] if R1
owns or becomes the owner of any valid patent that claims any of the know-how
included in the Incidental IP License, then R1 must give Intermountain
Healthcare notice thereof and if Intermountain Healthcare uses that patented
know-how, then Intermountain Healthcare will pay a reasonable license fee for
that patent based on the extent to which Intermountain Healthcare uses the
patented know-how. This Incidental IP License may also be exercised by
Consultants, but only for the benefit of Intermountain Healthcare and subject to
Section 9.3(d) to the extent it is applicable.

15.3    Software and Services License. As part of the Services under this
Services Agreement, R1 will provide and hereby grants to Intermountain
Healthcare, during the Term, an irrevocable (except as provided in this Section
15.3) non-exclusive license to access and use the R1 Technology, and any other
R1 software, R1 Intellectual Property, processes, methodologies, works of
authorship and technology which are made available to Intermountain Healthcare
in connection with the Services, solely for Intermountain Healthcare’s internal
business activities and purposes relating to its revenue cycle operations or any
other activity or purpose (e.g., training purposes) ancillary to those revenue
cycle operations. The term “use” as used in this license further includes
installation (solely for purposes of exercising the Recovery Environment License
for disaster recovery or to provide for business continuity), copying and other
actions needed or useful for the exercise of this license. During the Term, R1
also will permit Intermountain Healthcare to access, use and make use of R1


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
27

--------------------------------------------------------------------------------





Analytics, by and through the Client Users, solely for the purpose of reporting
and analyzing Intermountain RCO Data (as defined in Section 15.4 below). A
“Client User” means each of Intermountain Healthcare’s employees and Consultants
designated by Intermountain Healthcare to use the R1 Technology; provided that
with respect to Consultants this is subject to Section 9.3(d). This service and
license described in this Section 15.3 are referred to as the “Software and
Services License” and further includes the right and license for Intermountain
Healthcare to remotely access and use R1 software and R1 Analytics running on R1
Servers located at one or more SunGard, Microsoft Azure, or other data centers
and the right to make backup copies of the Intermountain Healthcare revenue
cycle production environment. The Software and Services License will continue
after termination of this Services Agreement until the end of the Disengagement
Services, after which it will terminate and IMH will cease all use of the R1
Technology, and any other R1 software, R1 Intellectual Property, processes,
methodologies, works of authorship and technology licensed to IMH under the
Software and Services License, subject to Section 15.2. Notwithstanding the
foregoing, the Software and Services License will be revocable with respect to
any R1 Technology that is dependent on software owned by an R1 Contractor and
that R1 does not have the right to continue providing during the Term, provided
that R1 must provide a suitable substitute under this license before revocation.
“R1 Servers” mean the servers, computer systems, storage devices, and other
equipment used to run, store or back up the R1 Technology, and any other
software that is used by in connection with the Services or revenue cycle
operations, but this definition does not include any servers or other property
owned by Intermountain Healthcare or leased by a third party to Intermountain
Healthcare. Upon request by Intermountain Healthcare for any of its Affiliates
to access and use the R1 Technology under the above license and permission, such
affiliates will be added to the Services, and acquire access to and use of the
R1 Technology, through subsequent amendments to Exhibit 3.7 if and as mutually
agreed upon in writing by the Parties with the understanding that R1 will not
unreasonably refuse to allow such amendments and that the Parties also will
reasonably increase the Charges as necessary to account for such additions in
accordance with Exhibit 11.1. Any such use of the R1 Technology by Intermountain
Healthcare’s Affiliates will be subject to the applicable provisions,
limitations and protections of this Services Agreement.

15.4    Intermountain RCO Data. “Intermountain RCO Data” means the data of
Intermountain Healthcare and all data applicable to the revenue cycle operations
of Intermountain Healthcare, but does not include any information or data
created by R1 to support its internal operations outside of the Services
provided to Intermountain Healthcare (e.g., information or data R1 uses for
purposes of creating internal financial and other records). To the extent needed
or useful to do so for purposes of the Services or revenue cycle operations,
Intermountain RCO Data will be stored on the R1 Servers (subject to Sections
6.2, 13.1, and 13.2 and any other provisions in this Services Agreement relating
to the protection or storage of Intermountain RCO Data) and will be accessible
by Intermountain Healthcare and R1 for purposes of retrieval, downloading,
uploading, updating and otherwise using the Intermountain RCO Data.
Notwithstanding anything to the contrary, all Intermountain RCO Data is owned by
Intermountain Healthcare, not R1 or any other person or entity. R1 will
safeguard and keep confidential the Intermountain RCO Data and not use any of
the Intermountain RCO Data for any purpose other than the performance of the
Services and any other




28

--------------------------------------------------------------------------------





purposes expressly permitted hereunder. Any other purpose not expressly
permitted under this Agreement, including other product, service and program
development and improvement or research purposes, will require IMH’s approval
(which may be withheld) and a separate written agreement or amendment to this
Agreement.

15.5    Consent to Use Data Analysis Results. Except if and as otherwise agreed
by the Parties in this Services Agreement or a separate agreement, (i) to the
extent that the Services under this Services Agreement include data analysis of
Intermountain RCO Data conducted for the benefit of Intermountain Healthcare,
then the results of such data analysis may be used by R1 only for purposes of
improving operational performance of the Services for the benefit of
Intermountain Healthcare (with the understanding that those improvements may
also benefit other R1 clients who receive services from R1 that are the same as
or similar to the Services received by Intermountain Healthcare) and (ii) R1
shall specifically be permitted to use the Intermountain RCO Data in furtherance
of benchmarking, quality control, and other internal business purposes,
including improvements to R1 Services for the benefit of Intermountain
Healthcare (with the understanding that those improvements may also benefit
other R1 clients who receive services from R1 that are the same as or similar to
the Services received by Intermountain Healthcare) (but no Intermountain RCO
Data will be disclosed to others except for de-identified and aggregated
Intermountain RCO Data as permitted below). For purposes of clarity, during the
Term (but not thereafter) R1 may incorporate non-identifiable aggregated data
extracts from Intermountain RCO Data, including Intermountain RCO Data which
constitutes PHI that has been de-identified and aggregated in accordance with
HIPAA and cannot reasonably be re-identified by R1, into R1’s services,
documentation and other materials regarding services which R1 provides. R1
agrees that it shall be responsible for any and all losses or other harm
experienced by Intermountain arising out of any third party’s re-identification
of any such de-identified aggregated Intermountain RCO Data which has been
incorporated into R1’s services, documentation and other materials.
Intermountain and R1 agree that Intermountain shall retain sole ownership of any
such de-identified aggregated Intermountain RCO Data which is incorporated into
R1 documentation and materials and that Intermountain hereby grants to R1 a
perpetual worldwide and royalty free license to such de-identified aggregated
data for use as permitted by this Section 15.5. Notwithstanding the foregoing,
Intermountain acknowledges that R1 shall retain ownership of such R1
documentation and materials (other than the de-identified aggregated
Intermountain RCO Data) and that such R1 documentation and materials (including
the de-identified aggregated Intermountain RCO Data in them) may be disclosed to
third parties.  All such data is subject to the BAA and Malware and Security
Agreement (see Sections 17.2 and 17.3), and in no event may R1 disclose any
protected health information, personally-identifiable information or payment
card industry information to any third party (with the exception of R1
Contractors having a need to know for purposes of the Services and in compliance
with Section 17.1 and this Services Agreement).

15.6    R1 Analytics Data. “R1 Analytics Data” means any Intermountain RCO Data
used in or by R1 Analytics, and any queries used in the analytics of that data
and the results of those queries and analytics. All R1 Analytics Data will be
backed-up and stored by R1 for Intermountain Healthcare.




29

--------------------------------------------------------------------------------





R1 will provide R1 Analytics Data to Intermountain Healthcare if and as
reasonably requested by Intermountain Healthcare before or during the
Disengagement Services.

15.7    Access Credentials. R1 will permit access to the R1 Technology software
via the Internet (using Google Chrome or some other compatible web browser)
solely through the use of Access Credentials assigned to the Client Users.
“Access Credentials” means any unique user identification and password
combination or other security code, method, or device used to verify a Client
User’s identity and authorization to access and use the R1 Technology Access
Credentials will be deemed Confidential Information of both Parties.

15.8    Authorization Limitations and Restrictions. Intermountain Healthcare
shall not, and shall not permit any other person to, access or use the R1
Technology except as expressly permitted by this Services Agreement or some
other agreement between the Parties or with the consent of R1. Without limiting
the foregoing, but subject to the foregoing exception, Intermountain Healthcare
shall not:
(a)
copy, modify or create derivative works of the R1 Technology or any part of such
tools, except as permitted by or needed for this Services Agreement or that is
otherwise a fair use or a non-infringing act under applicable law (but for the
avoidance of doubt, Intermountain Healthcare may copy screen displays as needed
for training or support purposes); or

(b)
rent, lease, lend, sell, sublicense, assign, distribute, publish, transfer or
otherwise make available the R1 Technology to any third party; or

(c)
reverse engineer, disassemble, decompile, decode, adapt or otherwise attempt to
discern or gain access to the source code of the R1 Technology, in whole or in
part, except pursuant to this Services Agreement or an escrow agreement or the
written permission of R1.


15.9    Malware. Intermountain Healthcare warrants that R1 will not receive
Malware as the result of an intentional, negligent or malicious act of any
Intermountain Healthcare employee. Intermountain Healthcare further warrants
that it will use commercially available, reasonable efforts and means to ensure
that R1 will not receive Malware from Intermountain Healthcare or any of its
employees (via modem, VPN, Internet, or any other method or means). If a
Consultant intentionally, negligently or maliciously transmits any Malware to
R1, Intermountain Healthcare and R1 will cooperate with each other in taking
appropriate action against the Consultant. “Malware” means any virus, worm, trap
door, back door, snoopware, spyware, malicious logic, Trojan horse, time bomb or
other malicious functionality that is designed to erase or alter data, programs
or equipment or render any of them unusable, intentionally interfere with the R1
Technology, or otherwise intentionally cause the R1 Technology, or any other R1
software to become inoperable or incapable of being normally used.

15.10    Protection of Access Credentials. Each Party will notify the other
Party of any misuse or security breach involving any Access Credentials.




30

--------------------------------------------------------------------------------






15.11    Changes to the R1 Technology. R1 reserves the right to make any changes
to the R1 Technology or specifications that it deems necessary or useful,
provided that any such changes do not materially degrade the function or
performance of the R1 Technology or the Services, or the usefulness of the
foregoing to Intermountain Healthcare, or the security of Intermountain RCO
Data.

15.12    Suspension or Termination of Access. R1 may suspend Intermountain
Healthcare’s, any Client User’s, or any other person’s access to or use of all
or any part of the R1 Technology, without any resulting obligation or liability,
upon reasonable prior notice (if possible) if the suspension is necessary to
comply with any applicable law, regulation, judicial order or other governmental
demand, provided that any such suspension will only apply to the affected R1
Technology software or tools at issue, and further provided that representatives
of the Parties will meet on an expedited basis and do all that is reasonably
necessary to allow for a lifting of the suspension. Additionally, R1 may
suspend, terminate or otherwise deny a Client User’s access to or use of all or
any part of the R1 Technology, without any resulting obligation or liability, if
such Client User is using the R1 Technology for fraudulent or unlawful
activities, provided that R1 immediately notifies Intermountain Healthcare of
such Client User’s suspension, termination or denial of access. R1 shall meet
with Intermountain Healthcare representatives (including by telephone) within
one business day of such suspension, termination, or denial of access (or as
soon as possible thereafter if an Intermountain Healthcare representative is not
available within such one business day timeframe) to discuss such Client User’s
activities that were the basis for the suspension, termination or denial of
access. Further, R1 may suspend, terminate or otherwise deny a Client User’s
access to or use of all or any part of the R1 Technology, without any resulting
obligation or liability, if such Client User has not accessed or used the R1
Technology in the immediately prior [**] days, provided that any such
suspension, termination or denial will be without prejudice to a subsequent
request to restore access to any such Client User. This Section 15.12 does not
limit any of R1’s other rights or remedies, whether at law or in equity.

15.13    Consent to Monitoring. Intermountain Healthcare agrees that R1 may use
the R1 software to review, monitor and record Intermountain Healthcare’s use of
the R1 Technology to the extent permitted by law, including information
reflecting access or use of the R1 Technology by any Client User. R1 may use the
R1 software to monitor and measure Intermountain Healthcare’s use of the R1
Technology in connection with R1’s performance of the Services and to assist
Intermountain Healthcare with measuring and achieving its business productivity
goals. R1 also may use information it gains from such monitoring, recording and
measuring to assess use by any Client User to determine compliance with this
Services Agreement. The scope of this review, monitoring, recording and
measuring will be strictly limited by R1 to that which is necessary for the
purposes articulated in this paragraph. The results of the review, monitoring,
recording and measuring will be disclosed by R1 to Intermountain Healthcare and
will be discussed by the Parties as part of their regular business review
process. If R1 becomes aware that Intermountain Healthcare is not in compliance
in all material respects with any applicable law, then such results will be
fully and promptly made available by R1 to Intermountain Healthcare. In the
event that any non-compliance


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
31

--------------------------------------------------------------------------------





or other problem is discovered by a review, monitoring or recording, the Parties
will discuss the non-compliance or other problem and work to promptly implement
a remedy. The results of the review, monitoring and recording will be kept
confidential by R1, except for disclosure to Intermountain Healthcare.

15.14    Monitoring by IMH. Intermountain may monitor and record for security
and privacy purposes, any access to or use of Intermountain RCO Data or IMH
computer systems by R1 or its personnel. R1 will cooperate with IMH in the
implementation, operation and maintenance of such monitoring and recordation, at
IMH’s expense.

15.15    Replacement of R1 Personnel. If any of the personnel performing
Services are reasonably objectionable to IMH, then IMH will consult with the R1
Site Lead and the Parties will determine whether to replace such personnel in
accordance with R1 human resources policies and procedures. If any matter with
respect to the requested or actual replacement of such individual needs to be
resolved that cannot be resolved by the R1 Site Lead, the matter will be
discussed by the Operations Oversight Council. The resolution must be reasonably
acceptable to IMH.

XVI. BUSINESS CONTINUITY

16.1    Recovery Environment and Continuity of Business. IMH shall have the
option to require R1 to implement a Recovery Environment subject to the
requirements of this Section 16.1. IMH may, but is not required to, exercise
such option at any time during the Term of this Services Agreement by providing
written notice to R1 (an “Election Notice”). If IMH exercises such option, it
shall provide R1 with a reasonable amount of time in which to create and
implement the Recovery Environment and comply with this Section 16.1 and Exhibit
16.1, which shall not be less than [**] following receipt of an Election Notice
by R1. The “Recovery Environment” means those items reasonably needed by
Intermountain Healthcare for disaster recovery or back up purposes and to
provide for business continuity, and will include the software, configuration
files, documents, information, instructions, data and other assets and resources
identified in Exhibit 16.1. If IMH exercises the option under this Section 16.1,
it shall be the responsibility of R1 to establish and keep the Recovery
Environment current and “up to date” and to work with the information technology
personnel of intermountain Healthcare to ensure that this happens. This
obligation to keep current and “up to date” includes software updates, data
transfer and refresh on a timely basis, and all that is reasonably needed to
make the Recovery Environment useful and reliable for the purposes described
above and for business continuity. The Recovery Requirements Exhibit further
describes the rights and obligations of the Parties with respect to the Recovery
Environment, if established pursuant to this Section 16.1, and any testing and
validation, including Intermountain Healthcare’s right to request that any
periodic restoration and testing take place. The Recovery Environment may be
located at Intermountain Healthcare facilities or at the data center(s) of its
data center provider (e.g., Dell), or both, provided, however, that nothing
herein or in Exhibit 16.1 shall require R1 to purchase or provide any computer
systems or equipment for use at such facilities or data center(s). If a Recovery
Environment is established pursuant to this Section 16.1, R1 hereby grants to


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
32

--------------------------------------------------------------------------------





Intermountain Healthcare a non-exclusive, paid-up, royalty-free license to use,
adapt, modify, run, test, and use the Recovery Environment as reasonably needed
for disaster recovery or back up purposes or to provide for business continuity
(the “Recovery Environment License”) during the term of this Agreement and the
Disengagement Services; provided that in the event of termination of this
Agreement for which no Disengagement Services are provided, such Recovery
Environment License shall continue (but not any related support or other
obligations set forth herein or in Exhibit 16.1) for the earlier of [**] or
[**]. For clarity, the foregoing Recovery Environment License does not mean or
imply that anything in the Recovery Environment that is owned by or proprietary
to Intermountain Healthcare (e.g., the Intermountain RCO Data) is instead owned
by R1 (i.e., Intermountain Healthcare retains ownership and does not need the
Recovery Environment License for its rights) and there are no restrictions on
Intermountain Healthcare with respect to the subject matter that it owns.

16.2    Disaster Recovery Plan. In addition to the Recovery Environment, R1 will
implement, maintain and ensure the continuation of a disaster recovery and
business continuity plan as described in Section 7 of the Malware and Security
Agreement. This plan will be updated from time to time as needed to keep it
current and to provide no less than a commercially reasonable level of
protection to Intermountain Healthcare. R1 will implement and comply with the
disaster recovery and business continuity plan.

16.3    Source Code and Development Environment. If and as requested by
Intermountain Healthcare (the “Escrow Request”), and to the extent not included
in the Recovery Environment (and without diminishing any obligations or rights
with respect to the Recovery Environment), the Parties will establish an escrow
of the source code and development environment for the R1 Technology, and any
other R1 software used for the Services or revenue cycle operations, except for
R1 Technology that is dependent on software owned by an R1 Contractor, with a
software escrow company (e.g., Iron Mountain) that is acceptable to both
Parties. The software escrow agreement must provide meaningful protection to
Intermountain Healthcare and properly account for bankruptcy issues, including,
without limitation, the right and ability to make an election to retain under
Section 365(n) of the U.S. Bankruptcy Code.

16.4    Rights under the Bankruptcy Code. If this Services Agreement is rejected
under the U.S. Bankruptcy Code, Intermountain Healthcare may elect to retain its
licenses and rights as provided in Section 365(n) of the U.S. Bankruptcy Code.
Nothing in this Section limits any other rights or remedies Intermountain
Healthcare may have. The Parties intend that no bankruptcy or bankruptcy
proceeding, petition, law or regulation will interfere with any license or right
granted to Intermountain Healthcare in accordance with this Services Agreement
with respect to any software or other forms or embodiments of intellectual
property. The Parties agree that the software and other materials or media
licensed or provided to Intermountain Healthcare are an “embodiment” of
“intellectual property” as those terms are used in Section 365(n) of the U.S.
Bankruptcy Code (11 U.S.C. 365(n)).


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
33

--------------------------------------------------------------------------------






XVII. DATA PRIVACY AND SECURITY

17.1    PHI and Data Privacy Policy. As part of R1’s protected health
information (“PHI”) privacy policy and its confidential information privacy
compliance program, and in connection with its desire to uniformly protect PHI
and other sensitive data, R1 maintains a HIPAA Mitigation of Unauthorized Uses
and Disclosures of PHI Policy and a Data Handling and Classification Policy
that, to the best of R1’s knowledge, comply with all applicable federal and
state statutes and regulations. R1 will notify Intermountain Healthcare of any
changes in those policies during the Term of this Services Agreement, and agrees
to promptly share all such policies with Intermountain Healthcare and to comply
with those policies. This Section and such policies will not negate, limit or
excuse any breach of any other section of this Services Agreement or of the BAA,
Malware and Security Agreement, or Access and Confidentiality Agreement.

17.2    Business Associate Agreement. The Parties entered into a Business
Associate Agreement, dated March 22, 2011, as amended effective on August 26,
2011, and as amended effective on October 31, 2011 (the “Prior BAA”). The
Parties later entered into a Business Associate Agreement dated June 8, 2016, as
amended as of the Effective Date(the “BAA”) that superseded the prior BAA. The
BAA is a standalone agreement and nothing in the BAA is negated, amended or
limited by this Services Agreement.

17.3    Malware and Security Agreement. The Parties have entered into a Malware
and Security Agreement, dated as of the Effective Date (the “Malware and
Security Agreement”) that superseded any prior Malware and Security Agreement.
The Malware and Security Agreement is a standalone agreement and nothing in the
Malware and Security Agreement is negated, amended or limited by this Services
Agreement.

17.4    Access and Confidentiality Agreement. R1’s personnel who will have
access to any computer system or network of Intermountain Healthcare must each
agree to and sign the Access and Confidentiality Agreement, the form of which is
attached hereto as Exhibit 17.4. Each signed original must be given by R1 to
Intermountain Healthcare. All R1 personnel who will provide the Services
hereunder have entered into a “Proprietary Interests and Protection Agreement”
(or a predecessor agreement, i.e., a “Confidentiality and Non-Disclosure
Agreement” which is substantively the same as the Proprietary Interest and
Protection Agreement) with R1.

XVIII. COMPLIANCE AND AUDIT MATTERS

18.1    Compliance with Intermountain Healthcare’s Standards of Conduct. R1
recognizes that it is essential to the core values of Intermountain Healthcare
that all persons and entities employed by or otherwise contracting with
Intermountain Healthcare at all times conduct themselves in compliance with the
highest standards of business ethics and integrity and applicable legal
requirements, as reflected in Intermountain Healthcare’s policies, as may from
time to time be amended, by Intermountain Healthcare. Subject to Section 18.4(b)
below, R1 agrees that it will




34

--------------------------------------------------------------------------------





comply with such policies to the extent that they are applicable and will cause
its personnel to also comply.

18.2    Compliance with Law and Regulations. Each Party represents that it, its
personnel (including R1 Contractors in the case of R1) and its agents will
comply with (i) all applicable federal, state and local laws, regulations and
rules, including those governing Intermountain Healthcare’s status as a
tax-exempt organization, Healthcare Laws (as defined in Exhibit 1.1), including
the anti­kickback statutes (as they are commonly known), the Stark II
prohibitions on physician ownership and self-referrals, and all employment and
labor relations statutes, including affirmative action and non-discrimination
statutes, (ii) all applicable regulatory or accrediting agencies with
jurisdiction over Intermountain Healthcare (including, but not limited to, the
U.S. Department of Health and Human Services) and (iii) any requirements of any
commercially reasonable financing arrangement undertaken by Intermountain
Healthcare. Intermountain Healthcare retains ultimate decision-making authority
on any patient or clinical issues. In addition, IMH has decision-making
authority regarding any compliance issues affecting Intermountain facilities and
providers, subject to referral of disputes with respect to any such decisions to
the Joint Review Board for consideration consistent with the last two sentences
of Section 8.1.
R1 represents and warrants to Intermountain Healthcare that R1 and its
directors, officers and employees are not excluded from participation in any
federal health care programs, as defined under 42 U.S.C. §1320a-7b(f), or any
form of state Medicaid program, and to R1’s knowledge, there are no pending or
threatened governmental investigations that may lead to such exclusion.
Additionally, Intermountain Healthcare represents and warrants to R1 that, to
Intermountain Healthcare’s knowledge, (i) there are no Intermountain Healthcare
personnel, including Transition Employees for as long as they are employed by
Intermountain Healthcare, excluded from participation in any federal health care
programs, as defined under 42 U.S.C. §1320a-7b(f), or any form of state Medicaid
program and (ii) there are no pending or threatened governmental investigations
that may lead to such exclusion.  Each Party agrees to notify the other Party of
the commencement of any such exclusion or investigation promptly after the first
Party is made aware of any such matter. 



18.3    R1 Contractor Compliance. R1 represents and warrants that each of its
agreements with R1 Contractors contains or will contain provisions regarding the
protection of Intermountain Healthcare’s confidential information and regulatory
compliance as contemplated herein, and that each of the R1 Contractors has
entered into, or will enter into, a business associate agreement with R1 with
respect to the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”). R1 further represents and warrants that none of the R1 Contractors is
an “excluded provider” under any Federal Healthcare Program. In the event that
any of the R1 Contractors becomes an “excluded provider’’, R1 shall promptly
terminate its use of that R1 Contractor and shall, as soon as practicable,
notify Intermountain’s Compliance Department of all relevant facts and
circumstances. 

18.4    Compliance Programs.




35

--------------------------------------------------------------------------------





(a)
R1 and Intermountain Healthcare each represents to the other that throughout the
Term of this Services Agreement they will each have, in effect, an appropriate
corporate compliance program (a “Compliance Program”) designed to assure that
their respective personnel and agents are aware of and fully observe the
requirements of all applicable federal, state and local laws, regulations and
rules.

(b)
R1’s Executive Vice President, Compliance & Risk or his/her designee (the “R1
Compliance Officer”) and IMH’s Vice President, Business Ethics and Compliance or
his/her designee (the “IMH Compliance Officer”) shall coordinate and cooperate
with one another to: (i) provide each other with information reasonably
requested by the other regarding the aspects of such Party’s Compliance Program
relating to the Services; and (ii) in good faith keep each other updated about
those aspects of the respective Compliance Programs that relate to the Services
or the Party’s obligations under this Agreement.

(c)
R1 acknowledges that all Services provided under this Services Agreement, and
all of R1’s personnel, shall be explicitly subject to applicable Intermountain
Healthcare policies and procedures which are provided to R1 prior to the
Effective Date or thereafter upon [**] days notice. Nothing in this section
shall limit the authority of IMH Authorized Personnel pursuant to Section 8.5 of
this Agreement. Notwithstanding the foregoing, the R1 Compliance Officer may
raise any proposed changes or issues with such policies with the IMH Compliance
Officer and the IMH Compliance Officer shall consider such matters in good
faith. If the R1 Compliance Officer and the IMH Compliance Officer are unable to
agree upon a resolution of any such matter, either Party may refer the matter to
the Operations Oversight Council or the Joint Review Board under Section 8.3 or
8.1 for resolution.


18.5    Unauthorized Acts. In addition to its obligations under the NDAs, this
Services Agreement, the Malware and Security Agreement and the BAA, each Party
(the “First Party”) shall:
(a)
Notify the other Party promptly of any material unauthorized possession, use or
communication of any PHI, data or Confidential Information of the other Party
which becomes known to the First Party.

(b)
Promptly furnish to the other Party any information in the First Party’s
possession related to the unauthorized possession, use or communication of any
PHI, data or Confidential Information and reasonably assist the other Party in
investigating the unauthorized conduct, and preventing the recurrence of any
unauthorized conduct. This Section 18.5(b) does not apply to any information
that is subject to a privilege (e.g., attorney-client privilege or attorney work
product) or to any obligation of confidentiality to a third party.



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
36

--------------------------------------------------------------------------------





(c)
Cooperate with the other Party in responding to any third parties entitled to a
report of the unauthorized conduct and in determining the nature and content of
any required reporting.

(d)
Take such remedial steps as might be appropriate to avoid any recurrence of any
unauthorized conduct in the future.


18.6    Record Retention. For a period of [**] years, or [**] years for Medicare
Advantage records, after services are furnished under this Services Agreement,
R1 shall retain and permit the Comptroller General of the United States, the
U.S. Department of Health and Human Services and their respective duly
authorized representatives access to examine or copy this Services Agreement and
such books, documents, and records of R1 as are reasonably necessary to verify
the nature and extent of the costs of the services supplied under this Services
Agreement. In the event R1 provides any of its Services under this Services
Agreement pursuant to a subcontract and if (i) the services provided pursuant to
such subcontract have a value or cost of ten thousand dollars ($10,000.00) or
more over a twelve (12) month period and (ii) such subcontract is with a related
organization, then R1 agrees that such subcontract shall contain a clause
requiring the subcontractor to retain and allow access to its records on the
same terms and conditions as required by Intermountain Healthcare. This
provision shall be null and void should it be determined that Section
1861(v)(1)(I) of the Social Security Act is not applicable to this Services
Agreement.
In addition to the foregoing and to the extent that R1 in connection with the
Services holds or keeps any records of Intermountain Healthcare that are not
otherwise held by Intermountain Healthcare in the normal course of its business,
such records will be held, kept and preserved in accordance with the
then-current record retention polices of Intermountain Healthcare to the extent
that those policies are communicated in writing to R1.

18.7    Privilege Issues. R1 acknowledges that Intermountain Healthcare believes
that in connection with the delivery of the Services, information may be
prepared under the direction of Intermountain Healthcare’s legal counsel in
anticipation of litigation, or otherwise, that Intermountain Healthcare seeks to
keep privileged under the applicable attorney/Intermountain Healthcare or
attorney work product privileges conferred by applicable law (“Privileged Work
Product”). R1 acknowledges that under such circumstances, R1 is performing the
Services as to Privileged Work Product as an agent of Intermountain Healthcare,
and that all matters related thereto are protected from disclosure, at
Intermountain Healthcare’s option, by Rule 26 of the Federal Rules of Civil
Procedure and any other available rule or privilege. Intermountain Healthcare
shall notify R1 when it is to be provided access to Privileged Work Product or
when its work is determined to be Privileged Work Product. After R1 is notified
or otherwise becomes aware that such documents, data, database, or
communications are Privileged Work Product, only R1 personnel for whom such
access is necessary for the purpose of providing Services to Intermountain
Healthcare as provided in this Services Agreement may have access to Privileged
Work Product. Should R1 ever be notified of any judicial or other proceeding
seeking to obtain access to Privileged Work Product, R1 shall, unless prohibited


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
37

--------------------------------------------------------------------------------





by law, (a) immediately notify Intermountain Healthcare and (b) take such
reasonable actions at Intermountain Healthcare’s expense as may be specified by
Intermountain Healthcare to resist providing such access or to protect it
through a protective order or other lawful means. Intermountain Healthcare shall
have the right and duty to represent R1 in such resistance or to select and
compensate legal counsel to so represent R1, or to reimburse R1 for actual and
reasonable attorneys’ fees, reasonable expenses and any damages arising from
R1’s compliance with this section incurred in resisting such access.
Intermountain Healthcare shall indemnify and hold harmless R1 and its respective
officers, directors, employees and representatives against any and all claims,
damages, and expenses, including reasonable attorney’s fees, related to third
party claims arising from R1’s compliance with this section, provided that R1 is
not itself the target or subject of an investigation regarding the Services
provided under this Services Agreement or in breach of a provision of this
Services Agreement that is relevant to the matter. If R1 is ultimately required,
pursuant to an order of a court of competent jurisdiction, to produce documents,
disclose data, or otherwise act in contravention of the confidentiality
obligations imposed in this Services Agreement or otherwise with respect to
maintaining the confidentiality, proprietary nature and secrecy of Privileged
Work Product, R1 shall not be liable for breach of such obligation. In such
event, R1 agrees to disclose only that information minimally required to be
disclosed by such legal action.
Notwithstanding the foregoing, the Parties recognize that they may become joint
defendants in proceedings to which the information covered by the protections
and privileges identified in this Section 18.7 relates and they may share a
common legal interest in disclosure between them that is subject to such
privileges and protections, and in such event, if reasonably requested by R1 or
IMH, the Parties shall enter into a joint defense agreement with respect
thereto. R1 is not waiving, nor will it be deemed to have waived or diminished,
any of its attorney work product protections, attorney-client privileges or
similar protections and privileges recognized under applicable law of any
jurisdiction as a result of disclosing information pursuant to this Agreement or
the Services, or any of its Confidential Information (including Confidential
Information related to pending or threatened litigation) to IMH, regardless of
whether R1 has asserted, or is or may be entitled to assert, such privileges and
protections.  In addition to the foregoing, this Section 18.7 shall not apply to
potential litigation or disputes between the Parties.

18.8    Additional Compliance Obligations. In addition to any other compliance
obligations R1 may have, R1 must meet the obligations of Exhibit 18.8.

18.9    Compliance Investigations, Notifications and Reports.
(a)
During the Term and for a period of [**] thereafter, R1 and Intermountain
Healthcare agree to cooperate with one another in good faith in the
investigation and resolution of any compliance matter that may arise affecting
the Services to be provided under this Agreement. It is the Parties’ mutual
intention that any investigations undertaken regarding the provision of the
Services or this Agreement or the Business Associate Agreement or the Malware
and Security Agreement will be undertaken jointly, and



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
38

--------------------------------------------------------------------------------





in a coordinated fashion, by the R1 Compliance Officer and the IMH Compliance
Officer unless either Party has good cause or reason to proceed with an
independent investigation.
(b)
The R1 Compliance Officer shall maintain routine communications with the IMH
Compliance Officer on aspects of the parties respective Compliance Program
relating to the Services. Such contacts shall occur on a regularly scheduled
basis, subject to the Parties’ coordination. The R1 Compliance Officer shall
make an [**] report to the IMH Compliance Officer on the scope and effectiveness
of the R1 Compliance Program with regard to the Services, to be delivered within
[**] days after each anniversary of the Effective Date (or as otherwise agreed
by the Parties) and shall include those elements set forth in Exhibit 18.9.

(c)
Without limiting the above, each Party’s compliance head (i.e., the R1
Compliance Officer and the IMH Compliance Officer) shall promptly notify the
other Party of (i) any and all actual or potential compliance issues identified
by a Party’s Compliance Program relating to the Services, or (ii) any subpoena
or similar compulsory request for information or documents relating to the
Services. The Parties shall develop a system to facilitate and document these
communications.

(d)
Without limiting Section 18.9(c), whenever R1 or any of its subcontractors
becomes aware of credible information by whatever means suggesting that IMH may
have received an overpayment from Medicare, Medicaid, or any governmental payer,
it shall promptly notify the IMH Compliance Officer or a designated IMH
representative of that information. The Parties will follow IMH policies and
procedures related to overpayments and shall develop a system to facilitate and
document these communications.


XIX. AUDITS AND REPORTING

19.1    Audits and Inspections. During the Term and for a period of [**]
thereafter, upon reasonable advance written notice from Intermountain Healthcare
and reasonable opportunity for coordination and alignment relating to scope
between R1 and Intermountain Healthcare, R1 shall provide such auditors and
inspectors as Intermountain Healthcare may designate in writing with access to
any R1 employees, reports, security procedures/protocols and information used by
R1 to deliver the Services for the purpose of performing audits or inspections
of the Services; provided that, to the extent that R1 or its R1 Contractor has
obtained a certification from a qualified third-party assessor which uses
applicable industry methods and standards (e.g., HITRUST or SOC) and such
certification covers all or any portion of the items that would otherwise be the
subject of such audit or inspection, then such items shall be excluded from the
scope of such audit or inspection (except with respect to any audit by a
regulatory authority). With respect to any audit or inspection of the Services,
apart from any audit or investigation performed by Intermountain Healthcare’s
internal or external auditors or governmental or regulatory authority,
Intermountain Healthcare shall not


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
39

--------------------------------------------------------------------------------





use any auditor or inspector who (i) is a competitor of R1 or (ii) has a
pre-existing conflict of interest with R1, in each such case without the prior
written approval of R1 (such approval will not be unreasonably withheld and is
now given with respect to any nationally recognized accounting firm). With
respect to any such audit or investigation R1 shall have the right to demand
appropriate protections against disclosure of its R1 Intellectual Property and
Confidential Information (but if the auditor or investigator is part of a
government entity that refuses to agree to such protections, the disclosure must
proceed, and the auditor or investigator will be provided the information which
is required by the auditor or investigator). R1 shall provide such auditors and
inspectors with any reasonable assistance that they may require. IMH shall
provide R1 with a summary of the results of any such audit or inspection upon
receipt. R1 and IMH will discuss and mutually determine audit items that may
need resolution and/or mutually develop plans and procedures to address any
changes based on the findings from the audit. If any audit or inspection by an
auditor or inspector designated by Intermountain Healthcare or a governmental or
regulatory authority results in R1 being notified that it is not in compliance
with any law, regulation, audit requirement or generally accepted accounting
principle relating to the Services, R1 shall take prompt, ongoing actions to
comply therewith, and shall continue such actions diligently until the
compliance deficiencies have been remedied. The forgoing sentence shall not be
interpreted to limit IMH’s discretion to adopt improved compliance policies and
procedures as contemplated by Section 18.1. To the extent feasible, all audits
and inspections are to be conducted during R1’s normal business hours of
operation and conducted in a manner that does not disrupt R1’s normal business
operations. Intermountain Healthcare’s auditors shall be required to comply with
any reasonable security policies and procedures provided by R1 and shall execute
any access and confidential information agreements reasonably requested by R1
and that are not any broader in scope than is reasonably necessary in light of
any access or other disclosures requested by such auditors for the audit or
inspection. If an IMH audit is conducted to determine whether deficiencies
identified in a prior audit have been remediated, and the results of the
subsequent audit find that such deficiencies have not been remediated in
accordance with the R1 management action plan, R1 will [**]. If an audit
demonstrates that the fees paid by IMH were greater than the fees owed, then R1
will [**].

19.2    Reports. R1 shall provide IMH with [**] reports and data sets set forth
in Exhibit 19.2 (the “Reports”) to permit IMH to monitor and oversee R1’s
performance of the Services along with any other reports to be provided under
this Services Agreement. In addition, from time to time, IMH or any IMH Facility
administrator or his or her designee may request additional Reports to be
generated by R1 and delivered to IMH on an ad hoc or periodic basis, if so
requested, [**]. If IMH requests any report of the type or nature of a report
under the Original Services Agreement, a report of the same type or nature will
be generated by R1 and delivered to IMH as a Report under this Section 19.2. All
Reports shall be provided as part of the Services [**]. The Reports shall be
provided in a network accessible format with ability for data to be downloaded
to IMH’s then current standard spreadsheet application. If problems with IMH’s
IT Environment cause any delay in creating or providing Reports, R1 will not be
responsible for the delay, but R1 must work in good faith with IMH and any
applicable third party vendors or licensors to resolve those problems and
overcome the delay.


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
40

--------------------------------------------------------------------------------






19.3    Inspection of Servers. At the reasonable request of Intermountain
Healthcare, its personnel may inspect R1 Servers and the data center(s) where
they are located for security and other legitimate reasons; provided that, to
the extent that R1 or its R1 Contractor has a third-party attestation or
certification (e.g., SOC 2 Type II) from a qualified third-party assessor that
covers all or any portion of the items that would otherwise be the subject of
such audit or inspection, then such items shall be excluded from the scope of
such audit or inspection. R1 and IMH will mutually develop plans and procedures
for addressing items outside the scope of available attestations.

19.4    SOC 2 Type II Audits and Reports. Promptly after the Effective Date and
at least [**] thereafter, R1 shall have conducted for it a SOC 2 Type II audit
of each service center or other facility and servers, equipment and software at
which any Intermountain RCO Data is stored or from which any Services are
performed, and will provide a copy of the SOC 2 Type II report to IMH following
the audit. R1 will promptly remedy any issues, deficiencies or security risks
identified by the audit or report or if no remedy is necessary then provide a
detailed response to the auditor explaining why no remedy is necessary with
respect to an identified deficiency. On an [**] basis, R1 agrees to obtain a SOC
2 Type II report from each service center or other facility at which any
Intermountain RCO Data is stored and will provide a copy of such SOC 2 Type II
reports to IMH. The term SOC 2 Type II will include any subsequent or successor
industry accepted standard or requirements for similar audits and reports
reasonably designated by IMH.

19.5    Pre-Transition Audit. Prior to the commencement of Services for any IMH
Facility or IMH Provider, R1 shall be entitled to conduct (directly or through
an agent of R1), at R1’s expense, a comprehensive compliance audit of all
Services of such IMH Facility or IMH Provider (a “Pre-Transition Audit”). R1
shall not use any auditor or inspector who has a pre-existing conflict of
interest with IMH without the prior written approval of IMH (such approval will
not be unreasonably withheld and is now given with respect to any nationally
recognized accounting firm). IMH shall cooperate with R1 in connection with any
Pre-Transition Audit, including by facilitating access to the applicable IMH
Facility or IMH Provider and personnel of such IMH Facility or IMH Provider. IMH
shall use commercially reasonable efforts to correct any adverse findings of any
Pre-Transition Audit. If IMH disputes any findings, the dispute will be resolved
in accordance with Article XX. Notwithstanding anything in this Agreement to the
contrary, R1 shall have no responsibility or liability for any non-compliance
with any Law or this Agreement identified by a Pre-Transition Audit with respect
to any IMH Facility or IMH Provider if such non-compliance continues to occur
after the Commencement Date (either because IMH would not or was not able to
remedy and/or R1 cannot reasonably remedy) (such noncompliance, “IMH Controlled
Non-Compliance”). However, R1 shall be responsible for (i) performance of all of
the Services and (ii) meeting its compliance obligations under the Agreement, in
each case of (i) and (ii), to the extent such performance or compliance is not
affected by any IMH Controlled Non-Compliance. While conducting these audits R1
remains subject to the terms of this Agreement.

XX. DISPUTE RESOLUTION


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
41

--------------------------------------------------------------------------------






20.1    Compliance with Rights of Cure and Dispute Resolution. Intermountain
Healthcare and R1 each agrees that in the event of any breach of this Services
Agreement, the Parties must follow and comply with the applicable provisions of
this Services Agreement relating to the rights of cure, dispute resolution and
termination for cause which are set forth in this Article XX and Article XXIII
above.

20.2    Referral of Dispute to Executive Sponsors. Except as otherwise
specifically provided herein, any dispute arising under this Services Agreement
shall first be referred to the Intermountain Healthcare Executive Sponsor and
the R1 Executive Sponsor.

20.3    Referral of Dispute to the Operations Oversight Council and/or Joint
Review Board. Any dispute which is not resolved through a good faith dialogue by
the Intermountain Healthcare Executive Sponsor and the R1 Executive Sponsor
within [**] weeks (or such longer period as may be agreed upon by the Parties)
may be referred, by either Party, to the Operations Oversight Council or Joint
Review Board for resolution, depending on the nature of the dispute and the
responsibilities of each body. In the event that a dispute is not resolved
through a good faith dialogue by the Operations Oversight Council or Joint
Review Board within [**] additional weeks (or such longer period as may be
agreed upon by the Parties), then the dispute will be resolved in accordance
with the following Section 20.4.

20.4    Arbitration. Any dispute which is not resolved by agreement of the
Parties as provided in Sections 20.2 and 20.3 shall, except as otherwise
provided in this Services Agreement, be finally settled by arbitration,
conducted on a confidential basis, under the US Arbitration Act, if applicable,
and the then-current Dispute Resolution Procedures (‘‘Rules”) of the American
Health Lawyers Association (the “Association”) strictly in accordance with the
terms of this Services Agreement and the laws of the State of Utah, excluding
its principles of conflicts of laws.
All arbitration hearings shall be held in Salt Lake City, Utah. The arbitration
decision shall be made by one arbitrator who will be selected by mutual
agreement of the Parties, or if they cannot agree, then by the Association in
accordance with its applicable rules and procedures. The arbitrator shall be a
licensed practicing attorney, shall have no conflicts, shall be knowledgeable in
the subject matter of the dispute, and shall have experience and education which
qualify him or her to competently address the specific issues to be designated
for arbitration. Each Party shall bear its own costs of the arbitration and
one-half of the arbitrator’s costs and the costs of the Association. The
arbitrator shall apply Utah substantive law to the proceeding. The arbitrator
shall have the power to grant all legal and equitable remedies and award
compensatory damages provided by Utah law, subject to the limitations set forth
in this Services Agreement; provided, however, the arbitrator shall not have the
power to amend this Services Agreement, award punitive or exemplary damages, or
award damages in excess of any applicable limits contained in the Services
Agreement. The arbitrator shall prepare in writing and provide to the Parties
any award, including factual findings and the reasons on which the decision is
based. The arbitrator shall not have the


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
42

--------------------------------------------------------------------------------





power to commit errors of law, and the award may be vacated or corrected for any
such error.
Any award shall be paid within [**] days of the issuance of the arbitrator’s
decision. If any award is not paid within [**] days, any Party may seek entry of
a judgment in state or federal courts located in the State of Utah in the amount
of the award.
Neither Party shall be excluded from seeking provisional or equitable remedies
in the courts of competent jurisdiction, including but not limited to, temporary
restraining orders and preliminary and permanent injunctions, but such remedies
shall not be sought as a means to avoid or stay arbitration. THE PARTIES
IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY. ANY LITIGATION BETWEEN THE PARTIES
WILL BE CONDUCTED EXCLUSIVELY IN A STATE OR FEDERAL COURT IN THE STATE OF UTAH
AND ITS COURTS OF APPEAL, BUT THIS DOES NOT EXCUSE ANY PARTY FROM AN OBLIGATION
UNDER THIS SERVICES AGREEMENT TO ARBITRATE. THE PARTIES AGREE AND SUBMIT TO SUCH
JURISDICTION AND VENUE. THE REQUIREMENT OF ARBITRATION SET FORTH IN THIS SECTION
SHALL NOT APPLY IN THE EVENT THAT THERE IS THIRD PARTY JOINDER BY EITHER PARTY
OR A THIRD PARTY INSTITUTES AN ACTION AGAINST ANY PARTY TO THIS SERVICES
AGREEMENT, AND SUCH THIRD PARTY IS NOT AMENABLE TO JOINDER IN THE ARBITRATION
PROCEEDINGS CONTEMPLATED BY THIS SECTION.

XXI. INDEMNIFICATION AND LIABILITY

21.1    Indemnification by R1. R1 shall indemnify and hold harmless
Intermountain Healthcare, IMH Facilities, IMH Providers, and their respective
directors, trustees, officers, representatives and employees from and against
any and all claims, judgments, awards, settlements, liabilities, costs,
attorneys’ fees and losses arising out of any third party claims, including,
without limitation, any governmental claims or employment practice claims, based
upon or resulting from R1’s (a) [**], (b) infringement of any patent, trademark,
service mark, trade name or trade secret, (c) tortious conduct, (d) willful
misconduct, (e) HIPAA violation, (f) [**]; (g) taxes assessed against
Intermountain Healthcare which are the responsibility of R1, (h) violations by
R1 of its obligations, representations and warranties hereunder; (i) [**]; and
(j) damage, loss or destruction of any real or tangible personal property caused
by the negligence or other tortious conduct of R1 or the failure of R1 to comply
with its obligations under this Agreement, in each case of (a) to (j) above
which are not caused or directed by Intermountain Healthcare. For purposes of
(i) above, [**].

21.2    Indemnification by Intermountain Healthcare. Intermountain Healthcare
shall indemnify and hold harmless R1 and its directors, officers and employees
and third party delivery partners from and against any and all claims,
judgments, awards, settlements, liabilities, costs, attorneys’ fees and losses
arising out of any third party claims, including any governmental claims or
employment practice claims, based upon or resulting from Intermountain
Healthcare’s (a) [**], (b)


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
43

--------------------------------------------------------------------------------





infringement of any patent, trademark, service mark, trade name or trade secret,
(c) tortious conduct, (d) willful misconduct, (e) HIPAA violation, (f) [**], (g)
taxes assessed against R1 which are the responsibility of Intermountain
Healthcare, (h) violations by Intermountain Healthcare of its obligations,
representations and warranties hereunder, and (i) [**]; in each case of (a) to
(i) above which are not caused or directed by R1, pursuant to the billing,
coding and collection policies, practices and procedures of Intermountain
Healthcare. For purposes of (i) above, [**].

21.3    Liability Cap. Each Party’s monetary liability under this Services
Agreement to the other Party, including this Article XXI, shall be capped at
[**]. Such cap shall not apply to liability for (a) claims arising out of a
Party’s, or such Party’s employees’, vendors’, agents’, or R1 Contractors’
willful or intentional misconduct or intentional breach or gross negligence, or
breach of a warranty or misrepresentation; (b) personal bodily injury or death
or physical property damage; (c) taxes assessed against one Party that are the
responsibility of the other Party; (d) a Party’s infringement of any patent,
trademark, service mark, trade name or trade secret belonging to the other Party
or its Affiliate; (e) payments for Services rendered prior to termination of
this Services Agreement or any other fees, payments or credits set forth in this
Services Agreement (including any of its Exhibits); (f) any breach of any of the
following Sections 9.3, [**], or [**]; (g) [**]; (h) a breach of the BAA or
Malware and Security Agreement; (i) [**], (j) [**]; or (k) [**] (collectively,
the “Uncapped Liabilities”). Notwithstanding anything to the contrary in this
Article XXI or elsewhere in this Agreement, in no event will either Party be
liable to the other Party for any consequential, incidental, punitive or
exemplary damages, including lost profits, except that [**].



21.4    Exception for Wrongful Termination. In the event of a Party’s wrongful
termination of this Services Agreement, each Party’s monetary liability
resulting from such termination shall be limited to the following (which are
agreed to be direct damages):
(a)
In the case of a wrongful termination by Intermountain, R1’s damages shall be
[**]: (A) if such wrongful termination occurs prior to the date that is twelve
(12) months after the first Commencement Date (the “Reference Date”), [**], and
(B) if such wrongful termination occurs on or after the Reference Date, then
[**]; and (ii) any direct damages not included in (i) above that can be
established or documented by R1, including, without limitation, any direct
damages under Section 21.6. [**]

(b)
In the case of a wrongful termination by R1, Intermountain’s damages shall be
[**], and (iv) any direct damages not included in (i), (ii) or (iii) above that
can be established or documented by IMH, including, without limitation, any
direct damages under Section 21.6. [**]


21.5    [**].

21.6
Acknowledged Direct Damages. The following categories of costs, expenses,
damages, fines, penalties, amounts and losses shall be considered direct damages
and neither Party



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
44

--------------------------------------------------------------------------------





shall assert that they are indirect, incidental, collateral, consequential or
special damages or lost profits to the extent they result from either Party's
failure to perform in accordance with this Agreement:
(i)
Costs and expenses of recreating or reloading a Party's information which is
lost, stolen or damaged as a result of the other Party's breach of its
obligations under this Agreement.



(ii)
[**]



(iii)
[**]



(iv)
[**]



(v)
[**]



(vi)
Straight time, overtime or related expenses incurred by either Party for
employees, wages and salaries additional employees, travel expenses, and
overtime expenses.



(vii)
Damages, fines, and penalties imposed by a regulatory agency for a Party's
failure to comply with deadlines which is not the result of a Force Majeure
Event.



(viii)
[**]



The absence of a direct damage listed in this Section 21.6 shall not be
construed or interpreted as an agreement to exclude it as a direct damage under
this Services Agreement.



XXII. INSURANCE

22.1    R1 Insurance Requirements. R1 will obtain and continuously maintain the
following insurance coverages:
(a)
Workmen’s Compensation - statutory limits in each state as applicable to R1
employees who work on the Services.

(b)
Comprehensive General Liability Insurance - [**].

(c)
Comprehensive Auto Liability Insurance - [**] per accident.



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
45

--------------------------------------------------------------------------------





(d)
Umbrella excess liability coverage above the commercial general liability and
comprehensive automobile liability described above in all amount not less than
[**] per occurrence/accident.

(e)
Crime Insurance -- R1 is responsible for loss to owner and third party
property/assets and shall maintain comprehensive crime insurance coverage for
the dishonest acts of its employees in a minimum amount of [**]. Intermountain
Healthcare is to be named loss payee with respect to the comprehensive crime
insurance coverage.

(f)
Errors and Omissions Liability -- R1shall provide liability limits of at least
[**] per claim and [**] in the aggregate. Coverage shall address the effects of
any errors, omission, act, failure to act, neglect or breach of duty in the
performance of Services or professional duties which are subject to this
Services Agreement, including but not limited to, coverage for failure to
properly maintain and/or protect personal information or confidential corporate
information. The retroactive insurance date of such insurance shall be no later
than the Effective Date of this Services Agreement. Such coverage must
specifically identify Intermountain Healthcare and its officers, employees, and
agents as additional insureds. If such errors and omissions liability coverage
is written on a “claims made” basis, coverage must be continued for [**] years
following the termination of this Agreement. All insurance required in this
section must be with insurers holding AM Best rating no less than A VII. [**] If
R1 becomes aware of a breach involving personal or patient information of
Intermountain Healthcare, R1 must notify Intermountain Healthcare immediately
and cooperate with Intermountain Healthcare in providing the appropriate breach
response as directed and controlled by Intermountain Healthcare.

(g)
Network Security and Privacy Liability -- R1 shall provide third party liability
limits of at least [**] per claim and [**] in the aggregate, including
regulatory fines and penalties coverage. The retroactive insurance date of such
insurance shall be no later than the Effective Date of this Services Agreement.
Such coverage must specifically identify Intermountain Healthcare and its
officers, employees, and agents as additional insureds. If such network security
and privacy liability coverage is written on a “claims made” basis, coverage
must be continued for [**] following the termination of this Agreement. All
insurance required in this section must be with insurers holding AM Best rating
no less than A VII. [**] If R1 becomes aware of a breach involving personal or
patient information of Intermountain Healthcare, R1 must notify Intermountain
Healthcare immediately and cooperate with Intermountain Healthcare in providing
the appropriate breach response as directed and controlled by Intermountain
Healthcare.


22.2    IMH Insurance Requirements.


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
46

--------------------------------------------------------------------------------





(a)
IMH will obtain and continuously maintain the following insurance coverages
throughout the Term of this Services Agreement and where possible may do so in
whole or in part through self-insurance:

(i)
Workers’ Compensation – statutory limits in each state as applicable to IMH
employees who work on the Services.

(ii)
Comprehensive General Liability Insurance – [**]

(iii)
Comprehensive Auto Liability Insurance – [**] per accident

(iv)
Umbrella excess liability coverage above the Comprehensive General Liability
Insurance and Comprehensive Auto Liability Insurance described above in an
amount not less than [**] per occurrence/accident.


XXIII. TERM AND TERMINATION

23.1    Term Unless earlier terminated in accordance with this Article XXIII,
the term of this Services Agreement shall commence on the Effective Date and
will continue for ten (10) years thereafter (the “Term”). The Parties shall
commence discussions in good faith upon the eighth (8th) anniversary of the
Effective Date for a possible extension of the Term for an additional five (5)
year period. A Party is not required to agree to an extension.

23.2    Terms of Work Orders. The term for each Work Order shall begin on the
effective date set forth in such Work Order and continue for the rest of the
Term, unless such Work Order sets forth an earlier expiration date or is earlier
terminated in accordance with its terms.

23.3    Termination for Cause.
(a)
By Either Party. If a Party commits a material breach of this Services
Agreement, the Business Associate Agreement or the Malware and Security
Agreement which material breach results in a Material Adverse Effect on the
non-breaching Party and is not cured within [**] from the breaching Party’s
receipt of a written notice of the breach, then the non-breaching Party may, by
giving notice to the breaching Party, terminate this Services Agreement. The
notice of breach must specifically identify the provisions that are breached and
must state the actions that the non-breaching Party believes are necessary for
the breaching Party to cure the breach. If more than [**] days are reasonably
needed to cure the breach, then the breaching Party shall be allowed such
additional time as is reasonably required provided that the breaching Party
gives notice of the need and begins the cure within the [**] day period and the
breaching Party is thereafter diligent in pursuing the cure to completion. If
the breach is not curable, then for the purposes of this Section, the breach
shall be deemed cured



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
47

--------------------------------------------------------------------------------





if the breaching Party takes reasonable steps to prevent a repeat of the breach.
The breaching Party remains liable for damages caused by its incurable breach.
(i)
Protection of IMH Against Termination. In view of IMH’s critical reliance on the
Services and this Services Agreement, if IMH disputes that a material breach has
occurred, then the issue (i.e., whether or not a material breach by IMH has
occurred) must first be decided by the dispute resolution provisions of Article
XX, including arbitration if necessary. If the Parties agree in writing that the
material breach by IMH has occurred or if an arbitrator holds that the material
breach by IHM has occurred, then IMH shall have an opportunity to cure the
breach as described above (or to address an incurable breach as described above)
in order to preserve this Services Agreement and to avoid termination by R1. The
[**] day cure period will begin when the Parties have agreed in writing that the
material breach has occurred or when the Parties receive the final written
decision of the arbitrator that the material breach by IMH has occurred, and
such period is subject to extension as described above.

(b)
Service Level Issues. If R1 has [**] or more Service Level Defaults over [**],
then IMH may, upon at least [**] days’ prior written notice to R1, terminate
this Services Agreement. At IMH’s option, only a subset of the Services may be
terminated and this Services Agreement will continue for the remaining Services.

(c)
[**].

(d)
[**].

(e)
[**].


23.4    [Intentionally Blank]

23.5    Termination for Exclusion from Federal Health Programs, Changes in Law,
Adverse Judgments.
(a)
Exclusion from Federal Health Care Program. A Party shall have the right to
immediately terminate, upon written notice to the other Party, this Services
Agreement if the other Party is excluded from a Federal Health Care Program,
subject to Section 23.8.

(b)
Changes in Law. Upon expiration of the Workaround Period (during which no
reasonable workaround has been agreed to in accordance with Section 23.5(d)), a
Party, upon [**] days’ prior written notice to the other Party, may terminate
the applicable portion of the Services if there is a change in a Healthcare Law
but only



[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
48

--------------------------------------------------------------------------------





to the extent that, as a result of such change: (i) it would be unlawful for the
terminating Party to continue to perform or receive such applicable portion of
the Services; or (ii) the continued performance or receipt by the terminating
Party of such applicable portion of the Services would have a Material Adverse
Effect on such Party’s business, taken as a whole.
(c)
Adverse Judgments.

(i)
“Adverse Judgment” means an adverse judgment, injunction, order or decision made
against a Party by a domestic or foreign national, state, county, municipal,
local, territorial or other government body, authority, department, agency,
court, official or public or statutory person of competent jurisdiction.

(ii)
Upon expiration of the Workaround Period (during which no reasonable workaround
has been agreed to and implemented in accordance with Section 23.5(d)), if there
has been an Adverse Judgment against IMH or any IMH Affiliate that receives the
Services:

(1)    that is caused by the fault of R1 or any R1 Affiliate or R1 Contractor,
and not by any fault or contributory acts or omissions by IMH or any IMH
Affiliate the following will apply:
(A)    IMH may upon [**] days’ prior written notice to R1 terminate the
applicable portion of the Services (or, solely with respect to subparts (II) and
(III), this Services Agreement) if there is, and only to the extent that as a
result of, such Adverse Judgement (I) it would be unlawful, in the judgment of
IMH legal counsel, for IMH or the applicable IMH Affiliate to continue to
receive such applicable portion of the Services; (II) there is a Material
Adverse Effect on IMH’s or the applicable IMH Affiliate’s business; or (III) the
continued receipt by IMH or the applicable IMH Affiliate of such applicable
portion of the Services would have a Material Adverse Effect on IMH or the
applicable IMH Affiliate’s business.
(B)    R1 may terminate only the applicable portion of the Services upon [**]
days’ prior written notice to IMH if it would be unlawful for R1 to continue to
provide the applicable portion of the Services.
(2)    that is not caused by the fault of R1 or an R1 Affiliate or an R1
Contractor, then:
(A)    R1 may upon [**] days’ prior written notice to IMH, terminate the
applicable portion of the Services if it would be unlawful for R1 to continue to
provide such applicable portion of the Services.


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
49

--------------------------------------------------------------------------------





(B)    IMH may terminate the applicable portion of the Services upon [**] days’
prior written notice to R1 if it would be unlawful for IMH or the applicable IMH
Affiliate to continue to receive the applicable portion of the Services.
(iii)
Upon expiration of the Workaround Period (during which no reasonable workaround
has been agreed to and implemented in accordance with Section 23.5(d)), if there
has been an Adverse Judgment against R1 or any R1 Contractor or R1 Affiliate
that provides the Services:

(1)    that is caused by the fault of IMH or any IMH Affiliate, and not by any
fault or contributory acts or omissions by R1 or any R1 Affiliate or R1
Contractor:
(A)    R1 may upon [**] days’ prior written notice to IMH terminate the
applicable portion of the Services if there is, and only to the extent that as a
result of, such Adverse Judgement it would be unlawful for R1 to continue to
provide such applicable portion of the Services.
(B)    IMH may terminate the applicable portion of the Services upon [**] days’
prior written notice to R1 if it would be unlawful for IMH or the applicable IMH
Affiliate to continue to receive the applicable portion of the Services.
(2)    that is not caused by the fault of IMH or any IMH Affiliate, then:
(A)    IMH may upon [**] days’ prior written notice to R1, terminate the
applicable portion of the Services (or, solely with respect to subparts (II) and
(III), this Services Agreement) if there is, and only to the extent that as a
result of, such Adverse Judgment (I) it would be unlawful for IMH or the
applicable IMH Affiliate to continue to receive such applicable portion of the
Services; (II) there is a Material Adverse Effect on IMH’s or the applicable IMH
Affiliate’s business; or (III) the continued receipt by IMH or the applicable
IMH Affiliate of such applicable portion of the Services would have a Material
Adverse Effect on IMH or the applicable IMH Affiliate’s business.
(B)    R1 may terminate the applicable portion of the Services upon [**] days’
prior written notice to IMH if it would be unlawful for R1 to continue to
provide the applicable portion of the Services.


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
50

--------------------------------------------------------------------------------





(d)
Reasonable Workarounds. Prior to either Party exercising any termination right
in (b) or (c) above, unless a Party is prohibited from doing so by an Adverse
Judgment, the Parties shall:

(i)
cooperate in good faith for at least [**] days to agree upon and implement a
reasonable workaround that would eliminate the Material Adverse Effect, if
applicable, and cure the violation of Applicable Law (either Party may extend
that period by up to an additional [**] days); and

(ii)
if such period has passed, or at such earlier time as mutually agreed to by the
Parties, and no such workaround has been agreed to and implemented by the
Parties, then either Party may submit the dispute to non-binding mediation with
the American Health Lawyer’s Association. The procedures for such mediation and
related costs shall be substantially the same as those set forth in Section 20.4
for any arbitration under this Services Agreement, provided that the mediation
shall not be binding. The Parties shall be required to participate in such
mediation in good faith and use all reasonable efforts to reach a mutually
agreed workaround (including any increase in fees required to implement such
workaround but only if the Adverse Judgement is not the fault of R1 or any R1
Contractor or R1 Affiliate that provides the Services), and a proposed
implementation plan. If a workaround is agreed to, then the Parties will
implement it.

The processes set forth in Sections 23.5(d)(i) and 23.5(d)(ii) above, as
applicable, shall be collectively referred to as the “Workaround Period”.
Nothing in this Section 23.5 will negate, limit or affect any right of
termination under any other section of this Agreement.
(e)
Termination of a Portion of the Services. In the event of a termination of a
portion of the Services pursuant to Section 23.3(b) or this Section 23.4, the
termination shall be applied to the IMH Facilities and IMH Providers that were
previously receiving such Services and an equitable reduction will be made to
the Charges and other fees to take into account the reduced scope of the
Services being performed by R1 pursuant to Exhibit 11.1-A. If the Parties cannot
agree on the reduction, then the matter will be decided under Article XX.


23.6    Termination for Insolvency. If any Party (the “Insolvent Party”) (a)
files for bankruptcy, (b) becomes or is declared insolvent, or is the subject of
any bona fide proceedings related to its liquidation, administration,
provisional liquidation, insolvency or the appointment of a receiver or similar
officer for it, (c) passes a resolution for its voluntary liquidation, (d) has a
receiver or manager appointed over all or substantially all of its assets, or
(e) makes an assignment for the benefit of all or substantially all of its
creditors, then the other Party may terminate this Services Agreement upon prior
written notice to the Insolvent Party; provided, however, that (x) any Insolvent
Party subject to an involuntary proceeding will have a reasonable amount of time
(and in no event less than [**]days) to have such proceeding dismissed or stayed
prior to the other Party having the right to


[**] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
51

--------------------------------------------------------------------------------





terminate this Services Agreement pursuant to this Section 23.6, (y) R1 will not
have the right to terminate this Services Agreement under this Section 23.6 so
long as IMH is current in its payment of the Charges hereunder, and (z) IMH will
not have the right to terminate this Services Agreement under this Section 23.6
so long as R1 continues to provide the Services and comply with this Agreement.

23.7    Return or Destruction of RCO Data. Upon termination of this Agreement,
R1 will return or destroy all Intermountain RCO Data and will not retain, nor
allow any of its agents or subcontractors to retain, any Intermountain RCO Data.
Further, R1 will certify in writing to Intermountain that R1 (including its
agents and subcontractors) has returned or destroyed all Intermountain RCO Data
in accordance with the return and destruction provisions set forth in the
Business Associate Agreement. In the event R1 determines that the return or
destruction of Intermountain RCO Data is infeasible, R1 shall notify
Intermountain of the conditions that make return or destruction infeasible and
upon mutual agreement of the Parties that return or destruction is infeasible,
R1 shall extend the protections of this Agreement, as well as the protections
set forth in the Business Associate Agreement and Malware and Security
Agreement, as applicable, to such Intermountain RCO Data and limit further uses
and disclosures to the specific and limited purpose(s) that makes return or
destruction of the Intermountain RCO Data infeasible.

23.8    Disengagement Services. Upon expiration or any other termination of this
Services Agreement, R1 shall provide IMH with Continued Services and
Disengagement Services subject to the requirements of and pursuant to the
process set forth in Exhibit 23.8. The Term of this Services Agreement will be
extended for purposes of the Continued Services and Disengagement Services for
the duration of the disengagement and the Continued Services and Disengagement
Services. Continued Services and Disengagement Services are considered part of
the Services. IMH may, at its discretion, request to receive less than all of
the Continued Services and Disengagement Services. If any IMH Facility or IMH
Provider is sold or divested, then Continued Services and Disengagement Services
will also be provided for the sold or divested IMH Facility or IMH Provider on
an as-needed basis with Exhibit 23.8 reasonably adjusted to accommodate the sale
or divestiture. If any portion of the Services is terminated, including, without
limitation, pursuant to Section 23.3(b) or Section 23.4, then Continued Services
and Disengagement Services will also be provided for the terminated Services to
the extent such Continued Services and Disengagement Services would not be in
violation of Applicable Law.

XXIV. GENERAL TERMS OF AGREEMENT

24.1    Authority. Each Party represents and warrants that it has the authority
to enter into this Services Agreement and to be bound by its terms, and that it
has been executed by all necessary and authorized individuals.

24.2    Survival. The terms of Articles XI, XXI, XXIII, XXIV and Sections 9.2,
9.3, 9.4, 14.1 (with respect to indemnification obligations), 15.1, 15.2, 15.4,
15.5 (solely with respect to the last three sentences and the perpetual license
of 15.5, but not to any other use of Intermountain RCO Data),




52

--------------------------------------------------------------------------------





16.4, 18.5, 18.6, 18.7, 18.9(a)18.9, 19.1 and 20.4 of this Services Agreement
shall survive the expiration or termination of this Services Agreement to the
extent applicable, but no such survival will require a continuation of Services
(or payment for Services performed) after expiration or termination except for
Continued Services and Disengagement Services during the extended Term as
provided in Section 23.8 and Exhibit 23.8. Any other provisions that expressly
or by their nature should survive expiration or other termination will also
survive to the extent applicable. Termination of this Services Agreement will
not excuse any fees, payments or credits that accrue or become due prior to
termination or any payments for Continued Services and Disengagement Services
under Section 23.8 and Exhibit 23.8.

24.3    Signing Authority. No amendment or contract between the Parties will be
binding on Intermountain Healthcare or R1 unless signed by a Vice President or
President in the case of Intermountain Healthcare, or a Senior Vice President,
the General Counsel or the Chief Executive Officer in the case of R1.

24.4    No-Hire. As a result of, and in connection with, their respective
activities under this Services Agreement, R1 and Intermountain Healthcare will
become familiar with the employees of one another. During the Term of this
Services Agreement, and for a period of eighteen (18) months thereafter, R1
agrees not to hire or offer employment to any employee of Intermountain
Healthcare, without the express written consent of Intermountain Healthcare
(such consent is deemed given for employees to be transitioned to R1 in
accordance with the Transition Work Plan). During the Term of this Services
Agreement, and for a period of eighteen (18) months thereafter, Intermountain
Healthcare agrees not to hire or offer employment or a service opportunity to
any employee of R1 for employment or service, without the express written
consent of R1; provided, however, that after the first five (5) months tollowing
the Commencement Date, such restriction shall be limited to employment or
service in the area of revenue cycle operations. This prohibition against offers
is not breached by a Party by its advertisements (e.g., “help wanted ads”) or
other solicitations that are of a general nature (e.g., in newspapers or other
publications or on the Internet) that are not specifically targeted to the
employees of the other Party (a “General Solicitation”). Nothing herein
prohibits IMH from hiring or soliciting for hire at any time any person whose
employment with R1 is terminated by R1. This Section 24.4 and these restrictions
do not apply to a Party if this Services Agreement is terminated by such Party
under Section 23.3, 23.5(e) or 23.6 of this Services Agreement or if the other
Party seeks protection under the bankruptcy laws or becomes insolvent. For
example, in such situations, the terminating Party may solicit and make offers
to, and may hire or engage the services of, any employees of the other Party.
Likewise, any solicitations or hiring permitted pursuant to Exhibit 23.8
(Disengagement Services) shall not be a violation of this Section 24.4.

24.5    Disclaimers. EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, NEITHER
INTERMOUNTAIN HEALTHCARE NOR R1 MAKES ANY OTHER REPRESENTATION OR WARRANTIES
WITH RESPECT TO THIS SERVICES AGREEMENT AND EACH EXPLICITLY DISCLAIMS ALL OTHER
REPRESENTATIONS AND




53

--------------------------------------------------------------------------------





WARRANTIES, EXPRESS OR IMPLIED WITH RESPECT TO THIS SERVICES AGREEMENT. THESE
DISCLAIMERS DO NOT NEGATE, LIMIT OR AMEND THE BAA, MALWARE AND SERVICES
AGREEMENT, ACCESS AND CONFIDENTIALITY AGREEMENT, ANY INVESTMENT AGREEMENT OR ANY
REAL ESTATE, LEASE, OR SUBLEASE AGREEMENT BETWEEN THE PARTIES.

24.6    Record Retention. In addition to R1’s obligations in this Services
Agreement, the Parties will each retain standard records and supporting
documentation as required by applicable tax authorities and statutory legal
requirements and will make those records available to one another upon
reasonable request if and as required by Applicable Law.

24.7    Force Majeure. Each Party will be excused from performance under this
Services Agreement (other than obligations to make payments that become due
under this Services Agreement) for any period and to the extent that it is
prevented from or delayed in performing any obligation pursuant to this Services
Agreement in whole, or in part, as a result of a Force Majeure Event (as defined
below). However, Intermountain Healthcare will not be required to make payment
for Services that are not performed due to a Force Majeure Event. If either
Party is prevented from, or delayed in performing any of its obligations under
this Services Agreement by a Force Majeure Event, it shall promptly notify the
other Party of the occurrence of such Force Majeure Event and describe, in
reasonable detail, the circumstances constituting the Force Majeure Event and
the obligations which it will be delayed or prevented from performing as a
result of the Force Majeure event. “Force Majeure Events” shall mean the
occurrence of an event or circumstance beyond the reasonable control and
anticipation of a Party, including, but not limited to, any change in state or
federal statutes which would preclude a Party from performing its obligations
under this Services Agreement, provided that (i) the non-performing Party is
without fault in causing or failing to prevent such occurrence and (ii) such
occurrence cannot be circumvented by reasonable precautions and could not have
been circumvented through the use of commercially reasonable alternative
sources, alternate plans or other means. The excused Party must exercise its
diligent and continuous best efforts to overcome the Force Majeure Event and
resume performance. If a significant portion of the Services cannot be performed
in all material respects because of a Force Majeure Event lasting more than four
weeks, Intermountain Healthcare may terminate this Services Agreement upon
notice to R1 without any liability for such termination and without any
Termination Fee, but Section 23.8 (Disengagement Services) will apply and
Section 24.4 will not restrict IMH or prevent it from any offering or hiring.

24.8    Taxes. All service charges, fees, expenses and other amounts due under
this Services Agreement are exclusive of all taxes. Intermountain Healthcare
shall be responsible for payment of all taxes incurred or assessed on the
Services, including any applicable sales and use tax, if any. As a non-profit
corporation, Intermountain Healthcare does not expect to be liable or obligated
for any such taxes. Intermountain Healthcare will provide evidence of its
tax-exempt status to R1 upon request. R1 will cooperate with Intermountain
Healthcare’s reasonable requests to assert and




54

--------------------------------------------------------------------------------





preserve its tax-exempt status. Each Party shall be responsible for taxes based
on its own net income, employment taxes of its own employees and taxes on
property it owns.

24.9    Assignment. This Services Agreement may not be assigned by either Party
without the prior written consent of the other Party which may not be
unreasonably withheld, provided, however, that this Services Agreement may be
assigned by a Party, without the consent of the other Party, (i) in connection
with the sale of substantially all of the assets of such Party, (ii) by
operation of law in connection with a merger or reorganization (including a sale
of all or a majority of the equity securities of the Party) that includes
transfers of all or substantially all of the assets of the Party, or (iii) to a
wholly owned subsidiary of such Party (provided that the Party guarantees in
writing the performance and obligations of such subsidiary). Any assignee of
this Services Agreement must confirm in writing to the non-assigning Party that
the assignee has assumed all of the assigning Party’s duties and obligations
under this Services Agreement.

24.10    Relationship of Parties. In connection with this Services Agreement,
each Party is an independent contractor. Except as expressly provided in this
Services Agreement, R1 does not undertake, hereunder or otherwise, to perform
any obligation of Intermountain Healthcare, whether legal, regulatory or
contractual, or to assume any responsibility for Intermountain Healthcare’s
business or operations. This Services Agreement establishes and shall only be
construed as establishing a contract between unrelated business entities for the
provision and purchase of certain services and does not and shall not be deemed
to create a joint venture, partnership, fiduciary or agency relationship between
the Parties for any purpose. With respect to its own personnel, each Party is
independently responsible for all obligations incumbent upon an employer, but
this does not excuse R1 from its obligations to provide Services in accordance
with this Services Agreement.

24.11    Notice. Notices to R1 and Intermountain Healthcare required by this
Services Agreement shall be sent via certified first-class mail, or overnight
delivery, to the following respective addresses, and shall be deemed received by
the Receiving Party three (3) business days after being mailed certified first
class, or one (1) day after being sent by overnight delivery:
R1 RCM Inc.
Attention: Joseph Flanagan,
President and CEO
401 N. Michigan 27th Floor
Chicago, Illinois 60611
Intermountain Healthcare
Attention: Bert Zimmerli,
Executive Vice President and CFO
36 South State Street
23rd Floor
Salt Lake City, UT 84111
With a copy to: R1 RCM Inc.
Attention: General Counsel
401 N. Michigan
27th Floor
Chicago, Illinois 60611
With a copy to:
Intermountain Healthcare
Attention: General Counsel
36 South State Street, 22nd Floor
Salt Lake City, UT 84111


24.12    Severability. If any provision of this Services Agreement is declared
invalid, unenforceable or void by a court of competent jurisdiction, such
decision shall not have the effect of invalidating




55

--------------------------------------------------------------------------------





or voiding the remainder of this Services Agreement. Rather, it is the intent of
the Parties that in such an event this Services Agreement will be deemed amended
by modifying such provision to render it valid and enforceable while preserving
the original intent of the Parties. If that is not possible, the Parties shall
agree on a substitute provision which is legal and enforceable, and which
achieves the same objective as the original provision to the extent possible.

24.13    No Third-Party Beneficiaries. Nothing in this Services Agreement is
intended or shall be construed to confer upon any person (other than the Parties
hereto and the indemnified parties specifically identified herein) any rights,
benefits or remedies of any kind or character whatsoever, and no person or
entity shall be deemed a third-party beneficiary under or by reason of this
Services Agreement.

24.14    Amendment. Except as explicitly provided for herein or in an Exhibit
hereto, this Services Agreement may only be amended or modified by execution of
a written amendment or modification signed by both Parties.

24.15    Entire Agreement. This Services Agreement, including the Exhibits and
accompanying schedules and plans contemplated by its terms, constitutes the
entire agreement between the Parties with respect to its subject matter and
supersedes all prior and contemporaneous agreements and understandings, whether
written or oral, between the Parties with respect to the subject matter. There
are no representations, understandings or agreements related to this Services
Agreement which are not fully expressed in this Services Agreement. This Section
does not negate, limit, or apply to any NDA, the BAA, the Malware and Security
Agreement, or any Access and Confidentiality Agreement.

24.16    Governing Law. This Services Agreement will be governed by and
construed in accordance with the laws of the State of Utah.

24.17     Subcontractors. To the extent that R1 uses any subcontractors, R1
Contractors and Affiliates for any Services or any other purpose relating to
this Services Agreement, any provision (e.g., R1’s confidentiality obligations)
in this Services Agreement that applies to R1 or its employee and should
reasonably also apply to such subcontractors, R1 Contractors or Affiliates will
also apply to them and R1 will be responsible for their compliance therewith and
will be liable for their negligence, misconduct or breach.

24.18    Use of the Intermountain Name.
(a)
Use of the Intermountain Name. The term “Intermountain Name” means Intermountain
Healthcare or IHC Health Services, Inc. or any other name by which IMH is
recognized or any logo of IMH. R1 may use the Intermountain Name as reasonably
needed to accurately identify Intermountain as a user of the Services. But any
such use of the Intermountain Name in a publication or press release, in
marketing, promotional or advertising materials, on a website, or other than in
private





56

--------------------------------------------------------------------------------





communications will require prior approval as described below. The Intermountain
Name may not be used by R1 as a service mark, trademark, or brand for any
product or service of R1.
(b)
Approval. Use by or for R1 of any Intermountain Name in a publication or press
release, in marketing, promotional or advertising materials, on a website, or
other than in private communications will require the prior written approval of
the Communications Department of IMH. To obtain approval, R1 must fully and
accurately disclose to the Communications Department the manner and context of
the use. The manner and context of use may be considered in deciding whether or
not to give the approval. Once approval for a specific use is given, repeat
approval of the same use is not needed unless there is a significant change in
the manner or context in which the Intermountain Name is used. But Intermountain
may, at its reasonable discretion, withdraw approval of a particular use that
was previously approved.

(c)
Endorsement, Sponsorship and Affiliation. In no event, may R1 use any
Intermountain Name in any manner or context that states, suggests or implies:
(a) that IMH endorses or sponsors any products or services of R1 or a third
party, or (b) that IMH is affiliated with R1 in any way other than as a minority
owner of R1 or a customer of R1 consistent with the formal written agreements
between the Parties. Notwithstanding the foregoing, R1 shall be permitted to
truthfully inform current and prospective customers that IMH is a customer of
R1.

(d)
Names of Individuals. In no event will R1 use the name of any Intermountain
Individual on a website or in any manner to market, promote, or advertise any
products or services without the prior written consent in each case of the
Intermountain Individual and the approval of the Communications Department of
IMH. “Intermountain Individual” means a natural person who is in the management
of IMH or its Affiliate or who is a physician, healthcare provider, researcher,
employee or volunteer of IMH or its Affiliate. With respect to such approval,
the provisions of Subsections (b) to (d) will apply on a mutatis mutandis basis
to the extent reasonable.

(e)
Law or Regulation. Disclosure of an Intermountain Name or Intermountain
Individual’s name, to the extent required by applicable law or regulation (e.g.,
as needed to comply with the reporting requirements of federal or state law or
regulation), will not be subject to the restrictions of this Section.


24.19    Appropriate Use. In no event will any Party use any name or likeness of
the other Party, including the Intermountain Name with respect to uses by R1, in
any manner or context that is misleading, false, unethical or unlawful.

24.20    Counterparts and Execution. This Services Agreement may be executed in
counterparts, each of which shall be deemed to be an original, which together
shall constitute a binding agreement. Each person signing below represents that
she or he has the authority to sign this Services Agreement for and on behalf of
the Party for whom she or he is signing.




57

--------------------------------------------------------------------------------





[Remainder of Page Intentionally Left Blank]






58

--------------------------------------------------------------------------------






Agreed to and Accepted by:
R1 RCM Inc.
By:/s/ Joseph Flanagan
Name: Joseph Flanagan
Its: President and CEO
IHC Health Services, Inc.
By: /s/ Mark A. Runyon
Name: Mark A. Runyon
Its: VP Operational Finance





 
Amended and Restated Services Agreement Signature Page
 
 
 
 


